Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 1 of 41




            EXHIBIT E
          Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 2 of 41




         United StateS HoUSe of RepReSentativeS
         Committee on WayS and meanS

        BEHIND THE VEIL:
        The AARP America
        Doesn’t Know

         Investigative Report prepared for
         Congressman Wally Herger and Congressman Dave Reichert

         March 2011




BEHIND THE VEIL:
The AARP America
Doesn’t Know
Investigative Report prepared by
Reps Wally Herger (R-CA) and Dave Reichert (R-WA)
Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 3 of 41




IN RECOGNITION OF FORMER REPRESENTATIVE
GINNY BROWN-WAITE WHO REPRESENTED THE
5 TH DISTRICT OF FLORIDA FROM 2003 TO 2011.
MS. BROWN-WAITE PLAYED AN INTEGRAL ROLE
IN THE DEVELOPMENT OF THIS REPORT AND
REMAINS A STAUNCH ADVOCATE FOR SENIORS.
     Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 4 of 41




TABLE OF CONTENTS

Executive Summary ...................................................................................................................................... 1

Part 1: AARP The Insurance Company......................................................................................................... 5

    Background and History.............................................................................................................................................................................................5

    AARP’s Structure ..............................................................................................................................................................................................................5

    AARP’s Insurance Business ........................................................................................................................................................................................6

    AARP’s Budget and Revenues .................................................................................................................................................................................6

    AARP’s Medicare Insurance Business..................................................................................................................................................................8

Part 2: Implications of the Health Care Law for AARP ............................................................................. 11

    AARP’s Varying Financial Stakes in Medicare Advantage and Medigap ....................................................................................11

           Medicare Advantage..........................................................................................................................................................................................11

           Medigap ....................................................................................................................................................................................................................11

    Impact of Health Care Law on Medigap and Medicare Advantage Enrollment ..................................................................13

    AARP’s Financial Windfall from the Health Care Law .............................................................................................................................15

    AARP’s Thinly Veiled Motives ................................................................................................................................................................................17

    AARP’s Advocacy for Policy Not in the Best Interest of Its Members Is Not Unprecedented.......................................18

Part 3: AARP’s Tax Status ........................................................................................................................... 21

    AARP as a Tax-Exempt Organization ................................................................................................................................................................21

    History of Paying Fines to the IRS and Other Government Entities .............................................................................................22

    AARP’s Generous Executive Compensation Packages .........................................................................................................................23

    AARP’s Travel Policy ....................................................................................................................................................................................................24

    Is AARP Breaking Federal Lobbying Laws?...................................................................................................................................................24

    Should AARP’s Tax-Exempt Status Be Revoked? .......................................................................................................................................26

Endnotes ..................................................................................................................................................... 29
      Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 5 of 41


 THE NEW ARRANGEMENTS WITH INSURANCE COMPANIES
 CREATE A TREMENDOUS NUMBER OF POTENTIAL CONFLICTS
 FOR AARP, WHICH IS A POWERHOUSE, PERCEIVED AS THE
 MOST IMPORTANT VOICE FOR OLDER PEOPLE. AARP WILL
 NOT BE PERCEIVED AS A TRULY INDEPENDENT ADVOCATE
 ON MEDICARE IF IT’S MAKING HEFT Y PROFITS BY SELLING
 INSURANCE PRODUCTS THAT PROVIDE MEDICARE COVERAGE.*
                                   > MARILYN MOON, FORMER AARP EXECUTIVE




                                           MAXIMIZING CORPORATE-RELATED INCOME AND
                                           PROFITS POSES A SIGNIFICANT CONFLICT OF
                                           INTEREST FOR AN ORGANIZATION TRYING TO
                                           REPRESENT THE BEST INTEREST OF ITS MEMBERS.**
                                                                      > PUBLIC CITIZEN, A LIBERAL NON-PROFIT
                                                                        CONSUMER ADVOCACY ORGANIZATION




THERE’S AN INHERENT CONFLICT OF
INTEREST. [AARP IS] ENDING UP BECOMING
VERY DEPENDENT ON SOURCES OF INCOME.***
               > JUDITH STEIN, DIREC TOR OF THE CENTER
                 FOR MEDICARE ADVOCACY
    Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 6 of 41




EXECUTIVE SUMMARY

AARP, formerly known as the American Association of          appear in direct conflict with one another and, as such,
Retired Persons, is a tax-exempt non-profit membership       it is very difficult to determine which interests are being
organization for those aged 50 years and older. As           represented – those of the “non-profit” or the “for-profit”
such, AARP has long been regarded as a protector and         arm of AARP.
advocate of the nation’s senior community.
                                                             The report also details the Democrats’ health care law’s
What is less known is the extent to which AARP               significant cuts to Medicare Advantage (MA) and how
operates as a massive for-profit enterprise and how          the interplay in the marketplace between MA and
that conflicts with its legal requirements to “primarily     Medigap will increase Medigap sales. This will have a
operate to promote the common good and social                direct, significant, and positive impact on future profits
welfare of a community of people.”                           at AARP. Also troubling is the report’s central finding:
                                                             The Democrats’ health care law, which AARP strongly
This report highlights AARP’s increasing reliance on         endorsed, could result in a windfall for AARP that
the “for-profit” sale of insurance, particularly health      exceeds over $1 billion during the next 10 years.
insurance, and the underlying implication for this storied
“non-profit” organization. In conducting the research,       It should be noted that this report is not the first time
one of the central questions became: Why would AARP          AARP’s commercial activities have been the focus
aggressively advocate for the Democrats’ health care         of federal government actions seeking to address a
law last year which contained nearly one half-trillion       range of improprieties which appear to conflict with
dollars in cuts that independent analysts said would         the organization’s 501(c)(4) tax-exempt status. In 1994,
negatively impact seniors’ access to affordable health       AARP paid the Internal Revenue Service (IRS) a one-
care services?                                               time settlement payment of $135 million in lieu of
                                                             taxes, resolving an audit over tax returns for years 1985
As the facts set forth in this report reveal, AARP is not    through 1993 for failure to fully pay unrelated business
simply a non-profit entity claiming to advocate on           income tax (UBIT) on its commercial activities. Also
behalf of America’s seniors. AARP is in fact a large,        in 1994, AARP agreed to pay the U.S. Postal Service
complex and sophisticated organization with over             $2.8 million to settle allegations that AARP improperly
$2.2 billion in total assets and had revenues in excess      mailed health insurance solicitations at non-profit
of $1.4 billion in 2009 alone. When measured by the          rates in 1991 and 1992. In 1999, the IRS and AARP once
products it endorses and profits it derives from those       again reached a settlement to conclude an IRS audit
deals, AARP is one of the nation’s largest insurance         of the organization covering tax years 1994 through
companies and by far the largest provider of Medicare        1998 with respect to the treatment of revenues AARP
plans to seniors. AARP is also one of the most powerful      received from licensing and selling its name and logo to
and active lobbying groups (in terms of dollars spent)       insurance companies.
in the country. Further clouding AARP’s image is a
tangled relationship between the board members of            More than a decade later, AARP activities and business
its “for-profit” subsidiaries and the parent “non-profit”    arrangements continue to raise concerns about which
AARP which establishes AARP’s policy positions – often       interests are being served at AARP – those of its 40
making it impossible to tell the two sides, and their        million members or the AARP business portfolio.
competing agendas, apart. The mission of the two
                                                                                                           March 2011 1
              Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 7 of 41



This information calls to mind two specific questions.
First, if as its website notes, the mission of AARP is “to
                                                                  KEY FINDINGS
enhance the quality of life for all as we age, leading            AARP Structure
positive social change, and delivering value to members           AARP, Inc., the 501(c)(4) tax-exempt social welfare
through information, advocacy, and service,” is that              organization, is run by 22 board members. However, in
mission being advanced on behalf of its 40 million                2010, seven of these board members also composed
members or the community at large? Or are those                   the entire board of the “for-profit” AARP Insurance
40 million members, many of whom are seniors and                  Plan which funnels money derived from UnitedHealth
consider AARP-endorsed Medicare Advantage, Medigap                Group’s (“United”) AARP-endorsed insurance policies
and Part D prescription drug plans as something akin              back to AARP, Inc.
to the ‘Good Housekeeping seal of approval,’ being
shortchanged at the expense of AARP’s ever-increasing             AARP Revenues
insurance royalties?                                              AARP has four primary revenue sources: royalty
                                                                  payments (primarily from insurance companies),
Second, given AARP’s significant financial interests
                                                                  membership dues, publication advertising, and grants
in the business of insurance, should the organization
                                                                  (governmental and non-governmental). In 2009, AARP
continue to enjoy its tax-exempt status derived under
                                                                  revenues from royalties were two and half times higher
section 501(c)(4) of the Internal Revenue Code (IRC)?
                                                                  than its membership dues.
Such a privilege means that, in exchange for operating
primarily to promote the common good and general                  Since 2002, income generated from AARP membership
welfare of the community, including its members,                  dues has increased 32%, or $60 million. However, during
AARP is not subject to federal income taxes, with the             this same period, income derived from AARP’s business
exception of unrelated business income tax.                       relationships, primarily with insurance companies, nearly
                                                                  tripled, increasing by $417 million. Royalty payments
The report is based on a thorough review of
                                                                  from for-profit companies comprised nearly 46% of
public state insurance departments’ filings, AARP’s
                                                                  AARP’s revenue in 2009, while membership dues totaled
consolidated financial statements, AARP’s IRS Form
                                                                  just 17% of total revenues.
990s, a compilation of media accounts, and other public
documents resulting from Congressional inquiries. It              AARP’s Health Insurance Business
should be noted that AARP refused to comply with                  AARP endorses just about every type of insurance
repeated requests to share with Members of Congress               product under the sun, including three types
its tax filings and other financial documents, beyond             of Medicare-related insurance products: Part D
those that AARP is legally required to make available             prescription drug insurance, Medicare Advantage (MA)
upon request.                                                     insurance, and Medicare supplemental insurance, often
While the report shines a bright light on the business            referred to as “Medigap.”
activities of AARP, this is just a first look, and the findings   United is AARP’s largest business partner. As part of the
included in this report require greater examination. In           United and AARP business agreement all three of the
accordance with the oversight authority of Congress, a            Medicare insurance product lines are marketed under
copy of this report will be submitted to the IRS so that          the AARP brand name. From 2007 to 2009, United’s
it can consider further examinations of AARP and its              royalty payments to AARP have grown from $284
tax-exempt status under IRC section 501(c)(4) and AARP            million in 2007 to $427 million in 2009, a 50% increase.
Foundation’s tax-exempt status under IRC
section 501(c(3).




2 Behind The Veil: The AARP America Doesn’t Know
    Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 8 of 41



State insurance rate filings show that, in 2010, AARP          Based on low, mid, and high-range estimates, AARP
retained 4.95% of seniors’ premiums for every Medigap          stands to financially gain, over and above the millions
policy sold under its name. Therefore, the more seniors        of dollars they currently receive from United, between
enroll in the AARP branded Medigap plan, the more              $55 million and $166 million in 2014 alone as a result of
money AARP receives from United. Unlike AARP’s MA              new Medigap enrollees stemming from the health care
policies, in addition to paying the Medigap premium,           law’s cuts to MA, which AARP strongly endorsed. Under
those wishing to purchase an AARP Medigap policy               the midrange estimate and under their current contract,
must also join and pay membership dues to AARP.                AARP’s financial gain from the health care law could
                                                               exceed $1 billion during the next 10 years. Again, this is
Enrollees in AARP’s MA plan pay their monthly                  because AARP will see their royalty payments increase
premiums directly to United. United pays AARP a fixed          as seniors are forced out of MA plans and buy AARP
amount, on a monthly basis, for the use of the AARP            Medigap plans instead.
name. Therefore, whether there are 5 million or 500
seniors enrolled in an AARP MA plan, AARP is still paid        Other Financial Practices at AARP
the same amount of money by United.                            (Charitable Activities, Compensation,
                                                               and Travel)
Effect of the New Health Care Law on                           Despite a massive increase in revenues, AARP’s cash
AARP’s Insurance Business                                      and in-kind contributions to the AARP Foundation
The health care law affects both MA and Medigap                only increased 11% ($3.1 million) while cash and in-
insurance products and AARP’s royalties.                       kind contributions to AARP’s Legal Counsel for the
According to the Congressional Budget Office (CBO),            Elderly actually decreased 9% ($300,000) from 2004 to
funding for MA plans will be reduced by $206 billion           2008 (the only years for which AARP provided data).
from 2010 to 2019. Cuts to the MA program and the              Meanwhile, the AARP Foundation recently committed
resulting declining enrollment in those plans are, as          an estimated $14 million in each of the next three years
the Washington Post reported, “widely expected to              to become the primary sponsor of NASCAR driver
drive up demand for private Medigap policies like the          Jeff Gordon.
ones offered by AARP, according to health care experts,        Tax-exempt organizations are prohibited generally from
legislative aides, and documents.”                             providing unreasonable compensation to executives,
In a recent Committee on Ways and Means hearing, Rick          board directors, and, in some cases members.
Foster, the Chief Actuary for the Centers for Medicare         AARP generally compensates their executives more
and Medicaid Services (CMS), reinforced this finding in        generously than similarly situated non-profits surveyed.
stating: “Well, I think that if our projection ends up being   For example, in 2009, then-AARP CEO William Novelli
correct, as I have every reason to expect, and something       received $1,647,419 in total compensation, including a
like 6 to 7 million people, beneficiaries, leave Medicare      severance payment of $350,657.
Advantage plans, many of them, perhaps most of them,           AARP’s travel policy will pay for first-class
will want auxiliary coverage and Medigap will be the           accommodations for board directors on flights
most straightforward way to get it.”                           exceeding five hours when business class is not
In United’s 2010 first quarter earnings call with              available. However, AARP’s CEO is allowed to travel first
investors, held after the health care law was enacted, a       class on any flight that exceeds one hour.
United executive agreed that future reductions in MA           AARP’s National Policy Conference New Member
enrollment will create business opportunities in other         Orientation and 2010 Summer Meeting were held at
Medicare products, namely Medigap.                             the Hotel Del Coronado in San Diego, CA. This resort
                                                               describes itself as “… the definitive example of what a
                                                               luxury resort should be.”


                                                                                                             March 2011 3
Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 9 of 41
   Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 10 of 41




PART 1: AARP THE INSURANCE COMPANY

Background and History                                         AARP’s Structure
AARP, formerly known as the American Association of            Today, AARP is a large, complex and sophisticated
Retired Persons, is a tax-exempt non-profit membership         enterprise with over $2.2 billion in total assets and
organization for people aged 50 years and older.1              generated over $1.4 billion in revenue in 2009.12 In 2010,
AARP evolved from the National Retired Teachers                the AARP enterprise included AARP, Inc., the tax-exempt
Association (NRTA), which was founded in 1947.2 AARP           social welfare organization under section 501(c)(4) of
was incorporated in July, 1958;3 in August, 1964, AARP         the IRC, which is parent to the taxable subsidiary AARP
filed its Form 1024 application for tax-exempt status          Services, Inc., which in turn is the parent to the taxable
under Internal Revenue Code (IRC) section 501(c)(4) as         AARP Financial, Inc.13 In 2010, there were six other
a social welfare organization, and maintains that status       AARP-related organizations, both tax-exempt and
today.4 This means that, in exchange for operating             taxable.14 These related organizations, or affiliates,
primarily to promote the common good and general               include the AARP Insurance Plan, a grantor trust15 which
welfare of the community,5 including its members,              collects and processes billions of dollars of insurance
AARP is not subject to federal income taxes,6 with the         premiums.16 AARP CEO A. Barry Rand describes the
exception of unrelated business income tax.7 NRTA and          AARP Insurance Plan as AARP’s “for-profit side.”17 Despite
AARP officially merged in 1982.8 Today, NRTA is a division     repeated requests, AARP refused to provide to Members
of AARP.9 In 1999, the American Association of Retired         of Congress federal tax returns and other financial
Persons officially changed its name to AARP to reflect a       information relating to the AARP Insurance Plan.18
shift to a broader membership base than just retirees.10
Today, AARP is reported to have over 40 million
members, about half of whom are over the age of 65.11

Chart 1: AARP Organizational Structure in 2010

                                                   AARP, Inc.
                                                  Non-proﬁt 501(c)(4)



 Legal Counsel             AARP                AARP                AARP                   AARP             AARP
 for the Elderly         Foundation          Insurance          Services, Inc.            Global         Properties
     Non-proﬁt             Non-proﬁt            Plan                For-proﬁt            Network            LLC
      501(c)(3)             501(c)(3)       Grantor trust    Wholly-owned subsidary        LLC
                                                                   of AARP, Inc.


               AARP Institute                                  AARP Financial, Inc.
                  Non-proﬁt                                           For-proﬁt
          Wholly-owned subsidary of                            Wholly-owned subsidary
          AARP Foundation 501(c)(3)                             of AARP Services, Inc.

                                                                                                             March 2011 5
             Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 11 of 41



Also included in the 2010 AARP empire were the                  AARP’s Budget and Revenues
AARP Foundation, AARP, Inc.’s affiliated charity, and           By any measure, AARP is a large enterprise. More than
the AARP Institute, a wholly-owned subsidiary of the            ten years ago, AARP paid approximately $206 million
AARP Foundation, both of which are exempt from                  for its headquarters in Washington, DC.25 In 2009,
taxation under IRC section 501(c)(3).19 The Legal Counsel       the parent organization, AARP, Inc., alone spent over
for the Elderly (LCE), another AARP-affiliated 501(c)(3)        $3.4 million in legal fees, over $713,000 in accounting
organization, AARP Properties LLC and various other             fees, and over $218 million compensating its officers,
taxable affiliated entities and properties comprised the        directors, and employees.26
AARP enterprise in 2010.20 Together, these entities are
collectively referred to as “AARP.”21 Chart 1, details AARP’s   To financially support and grow such an enterprise,
organizational structure.                                       AARP has increasingly relied on endorsement royalty
                                                                payments from insurance companies seeking to use
AARP’s Insurance Business                                       AARP’s brand name in selling their insurance products.27
In 2010, AARP, Inc., the 501(c)(4) tax-exempt social            AARP is capitalizing on its 60+ year-old reputation as
welfare organization, was run by 22 board members.22            a consumer advocate for the elderly and its invaluable
However, seven of these board members also                      mailing list of millions of members.28 AARP’s increasing
composed the entire board of the “for-profit” AARP              reliance on payments from insurance companies to sell
Insurance Plan,23 a grantor trust. Further, an additional       AARP-branded insurance products substantially reduces
two AARP, Inc., board members sat on the board of               AARP’s dependence upon traditional membership
AARP Services, Inc., which negotiates the lucrative             organization income sources, such as membership dues,
contracts with AARP’s insurance business partners.24            conference registration fees, and publication
Therefore, in 2010, nearly half of AARP, Inc.’s board           advertising fees.29
members also served on boards of AARP entities
                                                                AARP has four primary revenue sources: royalty
that either manage the royalty revenue or negotiate
                                                                payments (like those from insurance companies),
payments from insurance companies to AARP. The chart
                                                                membership dues, publication advertising, and grants
below details the overlapping leadership between
                                                                (both governmental and non-governmental).30
AARP affiliated entities.

CHART 2: AARP’s Boards Overlap (2010)
                                                                                 Serving (or previously served) on AARP’s
                                 AARP, Inc.                                        National Policy Council
                             Board of Directors                                    Previously served on AARP’s Insurance Plan
                                                                                   Board of Directors

     W. Lee Hammond, President                    Allen Douma 
     Gail E. Aldrich, Vice Chair                   Jeannine English                         AARP
     Leobardo Estrada                              A. James Forbes, Jr.                 Insurance Plan
     William J. Hall                               Catherine Georges             (collects insurance premiums)
     Hubert H. Humphrey III                       Barbara O’Connor                   In addition to serving on
     Mara Mayor                                  Carol Raphael                     AARP, Inc. Board of Directors
     Maeona Mendelson                             Charles E. Reed 
     J. David Nelson
     John Penn
                                                                                         AARP Services
     Robert Romasco  
                                                   Jacob Lozada                     (negotiates contracts with
     George Rowan                                                                      insurance companies)
     Fernando Torres-Gil                           Diane Pratt
                                                                                       In addition to serving on
     Phil Zarlengo                                                                   AARP, Inc. Board of Directors



6 Behind The Veil: The AARP America Doesn’t Know
   Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 12 of 41



CHART 3: AARP’s Reliance on Royalty Revenue




                    Royalties                          Membership                     Publication          Program    Other
                     46.3%                                Dues                        Advertising          Income     0.2%
                                                         17.4%                          7.9%                4.3%
                                                                         Investment              Grant        Contributions
                                                                            Gains               Revenue          3.0%
                                                                           13.4%                 7.4%
Chart 3 illustrates AARP’s primary revenue sources in
2009 and Chart 4 shows the main sources of revenue
growth over time. Since 2002, income generated from             CHART 4: AARP Revenue Sources
AARP membership dues has increased 32%, or $60                                                             Royalty revenue,
million.31 However, during this same period, income                                                 includes payments from
                                                                $700      $ in millions                insurance companies
derived from AARP’s business relationships, primarily
with insurance companies, nearly tripled, increasing
by $417 million, bringing total royalty revenue to $657
                                                                $600
million in 2009.32 Royalty payments from for-profit
companies comprised nearly 46% of AARP revenue in
2009, while membership dues totaled just 17% of total           $500
revenues.33

It is unlikely that AARP could survive financially, with its    $400
current expenses, if the hundreds of millions of dollars
in annual insurance industry revenue disappeared and
AARP was forced to rely on other sources of income.             $300
                                                                                                         Membership dues
For example, membership dues would have to be
two and one-half times higher (with no drop off in
membership), AARP would have to expand its dues-                $200
paying membership by 166%, or advertising revenue                                                   Publication advertising
would have to be almost six times larger to replace the
                                                                $100
money AARP receives from royalty payments.34 AARP
has grown accustomed to this revenue and has built                                                   Federal & other grants
and maintained extensive and lucrative business ties                $0
with multiple private insurance companies to promote                     2002 2003 2004 2005 2006 2007 2008 2009
AARP-endorsed insurance products.35


                                                                                                                 March 2011 7
             Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 13 of 41



UnitedHealth Group (“United”) is AARP’s largest business     AARP advertises its insurance products within AARP’s
partner.36 In 2008 and 2009, United accounted for            own publications, on its website as one of AARP’s
63% and 65%, respectively, of total royalty payments         member benefit programs, as well as through televised
according to AARP’s financial statements.37 As a             commercials to the general public. Examples of AARP’s
result, AARP is becoming increasingly dependent on           business relationships with insurance companies
payments from United. In the span of three years,            include AARP-endorsed: Medicare supplemental
United’s royalty payments to AARP have grown from            insurance (Medigap) plans (United), Medicare
$284 million to $427 million, a 50% increase.38 Given that   Advantage health plans (UnitedHealth Group), Medicare
AARP revenues from royalties from for-profit businesses,     prescription drug plans (United), health insurance
primarily insurance companies, are two and one-              for 50 to 64 year olds (Aetna), dental insurance plans
half times higher than its membership dues, it is not        (Delta Dental Insurance Company), a hearing program
surprising questions have arisen about whether AARP          (HearUSA), a vision discount program (EyeMed Vision
is primarily engaged in nonexempt business activities        Care), an auto and home insurance program (Hartford),
rather than in social welfare activities, which would        life insurance (New York Life), and long-term care
include the best interests of its members.                   insurance (Genworth Life Insurance Company).40

To put AARP’s insurance business into context, AARP          AARP’s Medicare Insurance Business
would have been the sixth largest insurance company          The largest portion of AARP’s royalty income is derived
in 2009 based on its Medicare insurance business alone,      from Medicare-related insurance products, offered in
in terms of profitability, in the United States if it was    conjunction with United, which accounted for 65% of
classified as such.39 Since AARP is not actually paying      all AARP royalty revenue in 2009.41 AARP endorses three
insurance claims, this revenue directly improves AARP’s      types of Medicare-related insurance products: Part
bottom line (minus some small costs associated with          D prescription drug insurance, Medicare Advantage
negotiating and implementing the contracts).                 (MA), and Medicare supplemental insurance, often
                                                             referred to as “Medigap.”42 In 2009, the “for-profit” AARP
TABLE 1: Top 10 For-profit Insurance
                                                             Insurance Plan processed $6.8 billion in premiums from
Companies by Total Profit (2009)
                                                             all sources.43
  Insurance Company                         Profits          MA plans are required by law to cover all Medicare Part
                                                             A and B benefits and many plans also cover additional
 WellPoint                               $4,746,000,000
                                                             services that traditional Medicare does not cover like
 UnitedHealth Group                      $3,822,000,000      dental, vision, and hearing benefits.44 MA plans also
                                                             frequently offer reduced cost-sharing, deductibles, and
 Cigna                                   $1,302,000,000      premiums.45 Many seniors find these extra benefits
 Aetna                                   $1,277,000,000      attractive, as roughly 25% of Medicare beneficiaries are
                                                             currently enrolled in a MA plan.46 Furthermore, seniors
 Humana                                  $1,040,000,000      enrolled in MA tend to have lower incomes than the
                                                             average senior in Medicare, and Hispanic and African-
 AARP                               $427,033,000
                                                             American seniors are most likely to choose MA over the
 Coventry Health Care                      $242,000,000      traditional Medicare program.47 Best of all for seniors
                                                             enrolled in MA, many of these plans provide these
 Amerigroup                                $149,000,000      benefits without charging any premium (other than the
 Universal American                        $140,000,000      required monthly Part B premium).48

 Centene                                    $84,000,000      Medigap plans also offer extra coverage to Medicare
                                                             beneficiaries, but only to those who are enrolled
                                                             in traditional Medicare. In 2008, more than one-in-

8 Behind The Veil: The AARP America Doesn’t Know
   Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 14 of 41



five (21%) Medicare beneficiaries chose to purchase                        the contractual relationship between AARP and United,
a Medigap plan to supplement their traditional                             are very different for these insurance product lines.
Medicare coverage.49 This supplemental coverage
includes benefits like first-dollar coverage and reduced                   AARP also benefits financially from selling its name to
copayment and deductibles.50 For example, all Medigap                      United to market Medicare outpatient prescription drug
plans provide additional coverage for hospital stays                       insurance (Part D).60 In 2010, AARP’s Part D insurance
and reduce seniors’ out-of-pocket costs for physician                      plans had the highest number of Medicare beneficiaries
office visits.51 Unlike MA, however, all Medigap enrollees                 enrolled, 80% more than its next highest competitor,
must pay a monthly premium that exceeds their Part B                       Humana.61 AARP’s Part D financial arrangement with
premium in order to receive these benefits.52 Premiums                     United is similar to its MA arrangement, in that AARP
can vary widely based upon the company that offers                         receives a fixed payment that is independent of actual
the coverage, even if the coverage is the same.53 For                      enrollment levels.62
example, in 2009, in Albany, New York, annual Medigap                      AARP-endorsed products are advertised on television,
Plan F premiums ranged between $1,940 to $4,130.54 MA                      in various publications, on AARP’s website, and through
enrollees are not allowed to purchase a Medigap plan.55                    direct mail. As such, AARP members, and the public
AARP offers both MA and Medigap plans as part of                           at large, could assume AARP-endorsed products are
a business agreement with United, marketing these                          generally a good value for consumers.63 However,
insurance products under the AARP brand name.56                            independent reports and the experiences of former
In both instances, the AARP insurance products are                         AARP members reveal that AARP-endorsed products
dominant players in the market in terms of enrollment.                     are not necessarily the most comprehensive or the “best
In 2008, 25% of Medicare beneficiaries who enrolled in                     buy” that many consumers may assume.64 News articles
a Medigap insurance plan purchased the AARP plan.57                        often find AARP products to be priced like any other
AARP has nearly three times as many Medigap enrollees                      private products, including many of its insurance plans.
as their closest competitor, Mutual of Omaha.58 Similarly,                 For example, a comparison of car and home insurance
AARP MA plans have the second highest enrollment                           in Scottsdale, AZ found that the AARP-branded
levels in the nation, accounting for 11% of all MA                         insurance product was $1,200 more expensive a year
enrollment in 2010 (United has an additional 7% of the                     than a competitor.65 Some former AARP members learn
market in non-AARP branded plans).59 As an insurance                       that they are paying significantly more for coverage
market leader, AARP has a significant financial stake in                   that is similar to what is being sold by other insurance
federal policy that impacts MA and Medigap payment                         companies and that AARP’s endorsement may not be
policy and enrollment trends. However, as is discussed                     reflective of a consumer advocate who is on their side.66
later in this report, the financial dynamics, as defined by

TABLE 2: Insurance Leaders in Medicare Market by Enrollment in 2010

                                                                    Medicare
  Insurance Company                        Medigap                                                Part D                      Total
                                                                   Advantage67
 AARP/United                              2,933,06568                2,003,838*               4,500,00069                  9,436,903

 Humana70                                         33,700                 1,477,666                 1,917,100                 3,428,466

 Wellpoint 71                                   772,687                    444,358                 1,227,118                 2,444,163

 Universal American 72                          102,735                    245,093                 1,881,948                 2,229,776

 Mutual of Omaha 73                             925,000                            0                         0                 925,000
*United sells both AARP branded MA plans as well as other branded plans, 2,003,838 is the total number of MA covered lives, of which AARP
accounts for approximately 1.2 million.

                                                                                                                                  March 2011 9
Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 15 of 41
   Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 16 of 41




PART 2: IMPLICATIONS OF THE
HEALTH CARE LAW FOR AARP

AARP endorsed the health care law stating, “For too          Enrollees in AARP’s MA plan pay their monthly
long, our members and others have faced spiraling            premiums directly to United.80 United pays AARP a
prescription drug costs, discriminatory practices by         fixed amount, on a monthly basis, for the use of the
insurance companies and a Medicare system awash              AARP brand.81 The royalty profit that AARP receives
in fraud, waste and abuse.”74 As this section will show,     from selling its brand for MA marketing purposes is
however, AARP’s stated concern about insurance               not dependent on or impacted by the number of
industry practices as the basis for endorsing the health     beneficiaries that enroll in an AARP MA plan.82 Therefore,
care law directly conflicts with its financial dependence    whether there are 5 million or 500 seniors enrolled in
on these same insurance companies75 and the profits          an AARP MA plan, AARP is still paid the same amount
it stands to make from resulting changes to the way          of money by United. So when United makes money on
seniors will get their health benefits. This report raises   MA, AARP makes money, too. But if United loses money
serious questions about whether AARP can be an               on MA, AARP still makes money. AARP is paid the same
honest advocate of seniors’ interests while at the same      amount by United even if enrollment in AARP MA
time profiting from the damage inflicted by the AARP-        plans decline.
endorsed Medicare cuts. AARP’s reliance on selling
                                                             AARP has repeatedly refused to disclose the amount
insurance – primarily to Medicare beneficiaries – to
                                                             of money it is paid for allowing United to use its
maintain its current business model, begs the questions:
                                                             name in marketing its MA plans.83 Similarly, United will
What is AARP’s financial stake in its varying Medicare
                                                             not disclose this amount, citing the proprietary and
products and how did the health care law impact
                                                             confidential nature of their financial arrangement with
AARP’s bottom line?
                                                             AARP, which both parties would have had to agree
AARP’s Varying Financial Stakes in                           to disclose.84 However, to understand the underlying
Medicare Advantage and Medigap                               financial implications of the health care law for AARP,
                                                             the exact amount of money AARP makes from MA
Medicare Advantage
                                                             insurance is irrelevant. As this report details, AARP’s
AARP has signed a contract with United which allows
                                                             revenue from its MA plans will be unaffected by the
the company to sell MA insurance plans under AARP’s
                                                             declining enrollment that will occur from the health
name.76 The current contract was established in
                                                             care law. Importantly, the same cannot be said for
2008 and runs through 2014.77 Any Medicare-eligible
                                                             AARP’s Medigap insurance business.
beneficiary can enroll in an AARP MA insurance plan.78
AARP MA plan enrollees are insured by United, which          Medigap
solely bears risks for insuring these individuals.79 This    AARP also has a business relationship, which has been
means that if enrollee health care service utilization is    in place since 1998, with United to market and sell
lower than expected, United makes money. Conversely,         Medigap insurance plans.85 Unlike AARP’s MA insurance
if claims are higher than expected, United could             products, only dues-paying AARP members can
lose money.                                                  enroll in an AARP Medigap insurance policy.86 In 2007,
                                                             AARP and United renewed their financial contractual
                                                             agreement, which extends through December 31,
                                                             2017.87 Unlike MA premiums, which are paid directly

                                                                                                          March 2011 11
             Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 17 of 41



to United, Medicare beneficiaries enrolled in an AARP           State insurance rate filings show that AARP retained
Medigap insurance plan pay their Medigap premiums               4.95% of seniors’ premiums for every Medigap policy
directly to AARP, specifically into AARP’s Insurance Plan,      sold under its name in 2010.93 Interestingly, United
which as previously discussed, is a grantor trust.88 AARP       and AARP’s previous contract allowed AARP to retain
then holds these premiums for a period of time, invests         4% of Medigap premiums in 2007.94 The new financial
them, earns interest on them, and then retains a portion        arrangement represents a 24% increase over what AARP
of the premium for their own financial gain before              had been making on its Medigap business in 2007
sending a percentage of the premiums to United.89               under the previous contract. Again, the current contract
                                                                will be in place through 2017.95
Unlike the MA contract, under the Medigap contract
between AARP and United, AARP is paid a percentage              Because of this structure, and unlike the MA
of the premium for each AARP Medigap policy that                contract, AARP financially benefits as Medigap
is sold.90 Initially, both AARP and United refused to           enrollment increases.96
provide Members of Congress with the percentage of
seniors’ Medigap premiums that AARP retains, stating
that this information was proprietary and confidential.91
However, some key facts about AARP and United’s
Medigap contract were uncovered in filings with several
state insurance commissioners that are required to be
made publicly available.92

CHART 5: Flow of AARP Medicare-Related Royalty Payments

                 Seniors with                                                              Seniors with
                AARP Medigap                                                                AARP MA
                   Polices                                                                   Polices

                     Premiums                                                                Premiums

                    $ $ $                                                                    $ $ $
                     $ $                                                                      $ $
                      $                                                                        $

                                                    Medigap premiums     $
                  AARP                                                     $            UnitedHealth
                                                    minus AARP royalty
              Insurance Plan                                             $                 Group


         Royalty and investment revenue                                                       Royalty
            from Medigap premiums                                                            payments
                      $       $                                                               $       $
                          $                                                                       $


                                                       AARP, Inc.




12 Behind The Veil: The AARP America Doesn’t Know
   Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 18 of 41



Impact of Health Care Law on Medigap                        The health care law affects both MA and Medigap
and Medicare Advantage Enrollment                           insurance products and AARP’s royalties in dramatically
Just 9% of Medicare beneficiaries are enrolled in           different ways. A single provision of the Democrats’
traditional fee-for-service Medicare alone.97 As shown in   health care law, which spans just over one page of
Table 3, the vast majority of beneficiaries (91%) choose    legislative text in the 2,560 page law, impacts Medigap.
to enroll in some form of supplemental coverage. This       Section 3210 requires, “to the extent practicable,”
supplemental, or additional, coverage can provide           nominal cost sharing in Medigap plans C and F by
seniors with lower out-of-pocket costs and also often       January 1, 2015.106 Such cost-sharing would not be
times provides them with additional benefits not            applicable to existing policies, only those newly
available in traditional fee-for-service Medicare.98 For    issued.107 The Congressional Budget Office (CBO)
example, seniors with traditional Medicare coverage         assumes this provision will reduce federal spending by
alone are exposed to a $1,132 deductible for a hospital     $100 million.108 These savings result from the indirect
stay in 2011.99                                             effect of minimizing first dollar coverage that many
                                                            health economists say can increase utilization of
Some sources of supplemental coverage, namely               health care services. As such, the provision related to
Medicaid and employer-provided coverage, are only           Medigap alone is not anticipated to impact enrollment
available to a select subset of beneficiaries based         in these plans, meaning Medigap plans remain largely
on their income or previous employer. Medicare              unchanged by the law.
beneficiaries who are ineligible for Medicaid or retiree
health coverage and who are seeking additional              The same cannot be said for MA, which was
medical coverage can choose to enroll in a Medigap or       substantially modified by and targeted for
a MA plan, but they cannot enroll in both.100 As noted      unprecedented cuts in the health care law. These
above, Medigap plans charge an additional monthly           changes will not only affect future enrollment, but
premium, while only half of enrollees were in a MA          will also significantly impact the 11 million Medicare
plan in 2009 that charged seniors more to enroll.101 In     beneficiaries who are currently enrolled in a MA
2010, roughly one-in-four Medicare beneficiaries were       plan.109 Beginning in 2011, the law will start reducing
enrolled in a MA plan,102 while one-in-five were enrolled   MA payment rates.110 Starting in 2014, the law provides
in a Medigap plan in 2009.103                               certain plans with a new performance bonus for
                                                            achieving certain quality rankings.111
TABLE 3: Sources of Medicare Beneficiaries’
                                                            According to CBO, funding for MA plans will be slashed
Supplemental Coverage in 2006 104
                                                            by $206 billion from 2010 to 2019, representing roughly
           Source of                  Percentage            40% of all Medicare cuts contained in the health law.112
         Supplemental                of Medicare            CBO also predicts that MA enrollees’ health benefits will
           Coverage                  Beneficiaries          be cut by an average of $816 annually in 2019 alone.113
                                                            The CMS Office of the Actuary (OACT) stated that once
 Employer retiree coverage                    32%           these payment changes are “fully phased in, enrollment
                                                            in MA plans will be lower by about 50%.”114 And as early
 Medigap                                      26%           as 2014, OACT projected that 4.9 million fewer seniors
                                                            will be enrolled in a MA plan as a result of the law.115
 Medicare Advantage (MA) 105                  19%           Furthermore, OACT determined that MA cuts will result
                                                            in “less generous benefit packages,” and, in particular,
 Medicaid (“dual eligible”)                   13%
                                                            seniors enrolled in MA could expect to pay higher
                                                            coinsurance, lose extra benefits like vision or dental
 Other                                        1%
                                                            care, and pay higher premiums for Medicare Part B or
 None (Traditional Medicare only)             9%            Part D.116 As evidenced by current enrollment patterns
                                                            (detailed in Table 3), many of the seniors losing their MA

                                                                                                         March 2011 13
             Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 19 of 41



plan will likely seek additional coverage, and Medigap             supplement your business by offering more
plans will often be the only available option.                     coverage to supplement Medicare fee-for-service.
                                                                   Meaning if there are fewer Medicare Advantage
Even for those who still have access to a MA plan,                 beneficiaries, they have to go back in the
however, the higher premiums and reduced benefits                  Medicare fee-for-service, so you would be
resulting from the health care law could lead many to              potentially benefited.”
shift from MA to Medigap. CMS Chief Actuary Richard S.
Foster testified to this effect on February 10, 2011, before       Foster: “Yes, you would have a broader market
Congress at a hearing on the health care law’s impact              opportunity.”
on the Medicare program and its beneficiaries:
                                                                   Tiberi: “Because the odds are that if you are no
    Representative David Reichert: “But as Medicare                longer on Medicare Advantage, you would need
    Advantage plans go away, seniors are going to                  something other than just Medicare fee-for-service
    have to make a choice to go someplace, as Mr.                  based upon what we already know, right?”
    Nunes said, or Mr. Tiberi said, they are going to
                                                                   Foster: “Yes, sir.” (emphasis added)117
    have to go somewhere, and Medigap would be
    one of those.                                              United, not surprisingly, believes this is also true. The
    I just find it interesting that, I don’t know if you       dynamic of Medicare beneficiaries joining non-MA
    are aware or not, but Mr. Herger and I have been           supplemental insurance offerings, such as Medigap, as
    investigating AARP’s strong financial public               a result of the health care law was discussed in United’s
    support of this health care bill and their interest        2010 first quarter earnings call with investors (held
    in the Medigap insurance plans. And as Medicare            after the health care law was enacted).118 In this call, a
    Advantage disappears, Medigap insurance, United,           United executive explained that future reductions in MA
    for example, stands to gain a lot in my opinion.           enrollment will create business opportunities in other
    Would you agree with that statement?”                      Medicare products, namely Medigap.119

    Foster: “Well, I think that if our projection ends up          Ana Gupte (Sanford Bernstein - Analyst): “I had
    being correct, as I have every reason to expect, and           a question on relative positioning, if you will, for
    something like 6 to 7 million people, beneficiaries,           the various products in the senior market. You’ve
    leave Medicare Advantage plans, many of them,                  got MA I believe you and AARP perhaps have
    perhaps most of them, will want auxiliary coverage             introduced this new [Medigap] offering, and then
    and Medigap will be the most straightforward way               if you could comment on the Humana CIGNA
    to get it.” (emphasis added)                                   alliance and the employer market.”

    Representative Pat Tiberi: “So if you reduced the              Larry Renfro (United - Executive Vice President and
    number of enrollees on Medicare Advantage and                  Chief Executive Officer of the Public and Senior
    they go into Medicare fee-for-service, then they               Markets Group): “As far as the [Medigap] obviously
    will have an additional out-of-pocket expense,                 we work very closely with AARP on all products,
    potentially a new Medigap [plan] that they would               and we have a common goal of trying to offer a
    have to pay for.”                                              variety of products to the senior population, so
                                                                   we believe that post reform that [Medigap] and
    Foster: “Typically.”                                           supplemental programs are going to be very, very
                                                                   much in want and needed by the seniors.”
    Tiberi: “If you were in the business of providing
                                                                   (emphasis added)
    coverage for seniors and you are providing that
    coverage as an addition to Medicare fee-for-service,
    the more Medicare fee-for-service beneficiaries
    there are, the better it is potentially for you to
14 Behind The Veil: The AARP America Doesn’t Know
   Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 20 of 41



    Ms. Gupte: “Yeah, I think so. I guess overarchingly       AARP’s Financial Windfall from
    just one final sort of wrap-up, should we take it         the Health Care Law
    that Med Advantage is one piece of your senior            As documented above, United will pay AARP every
    business, but you’re positioning yourself in multiple     month from now until 2014 as part of their MA business
    products and perhaps in multiple channels and             agreement.126 These payments will be the same amount
    customer bases to sort of have a rounded out              regardless of whether 5 million seniors or 500 seniors
    senior business, so it’s not all about MA?”               are enrolled in the MA plan. Enrollment in the AARP MA
    (emphasis added)                                          insurance plan has no impact on AARP’s bottom line.

    Mr. Renfro: “Absolutely. If you look at post-reform,      AARP also profits from the Medigap premiums paid
    one of our main goals is to outperform fee-for-           by seniors because AARP invests those amounts for
    service, as Steve has stated, and part of that process    a period of time before remitting a portion of the
    is looking at adjacencies or products that could sit      premium to United.127 This business arrangement is in
    alongside the senior marketplace.120                      place through 2017.128 Thus, under the current contracts,
    (emphasis added)                                          AARP makes money on every senior that drops an AARP
                                                              MA plan in favor of an AARP Medigap plan, which will
There is already evidence of this emerging trend of
                                                              be a result of the health care law.
health insurers encouraging beneficiaries to switch from
MA to a Medigap plan. For example, Harvard Pilgrim            For the purposes of determining AARP’s financial
Health Care in September 2010 announced it will no            windfall from the health law, it was assumed that AARP
longer offer its MA plan in 2011, which provided care         Medigap insurance plans retain their current market
to 22,000 beneficiaries.121 Lynn Bowman, vice president       share of 34%.129 Estimated premiums were calculated
at Harvard Pilgrim explained, “We became concerned            using the 10-year average rate of increase for AARP
by the long-term viability of Medicare Advantage              Medigap plans (4.84% per year).130 The 2010 national
programs in general.” However, Harvard Pilgrim, in a          average monthly rate, weighted by enrollment, for
mailing to the beneficiaries it previously served, “urge[d]   AARP Medigap plans is $181.99, or $2,183.88 per year.131
customers to switch to a new [Medigap] plan it will           Using the 10-year average rate of increase, the projected
begin offering in October.”122                                national average annual rate will be $2,638 in 2014.

The MA cuts contained in the health care law will result      The year 2014 was chosen because the current
in millions of seniors no longer selecting MA coverage,       contracts between AARP and United will still be in
either because these plans no longer will be available        force and the MA cuts will have begun. Finally, the
to some seniors or because they will become too               analysis estimating AARP’s financial windfall uses OACT’s
expensive and offer fewer benefits in areas where MA is       projected MA enrollment in 2014, which predicts that
still an option.123 Many of the displaced beneficiaries are   4.9 million fewer seniors will be enrolled in an MA plan
unlikely to have access to either Medicaid or employer        as a result of the health care law.132
provider coverage, because if they were eligible for
either, they likely would already be enrolled in such
coverage. As a result, as these 7.4 million seniors124 seek
an alternative to MA to supplement their traditional
Medicare coverage, many will turn to Medigap plans.
These cuts to the MA program and the resulting
declining enrollment in plans are “widely expected to
drive up demand for private Medigap policies like the
ones offered by AARP, according to health care experts,
legislative aides, and documents.” 125



                                                                                                          March 2011 15
             Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 21 of 41



TABLE 4: AARP’s Financial Windfall in 2014 as a Result of the Health Care Law

                                                     Low-Range                Mid-Range                High-Range
                                                      Estimate                 Estimate                 Estimate
 Estimated number of beneficiaries newly
                                                         1,248,500                 2,497,000               3,745,500
 enrolled in Medigap instead of MA

 AARP’s share of new Medigap enrollees
 based on their current market                            424,490                   848,980                1,273,470
 share (34%)


 Estimated standard annual premium for
                                                           $2,638                     $2,638                  $2,638
 AARP’s Medigap plan133


 Total Medigap premiums collected
 by AARP for new AARP Medigap plan
 enrollees (who would have otherwise                $1,119,804,620           $2,239,604,240           $3,359,413,860
 stayed in MA if not for the cuts in the
 health care law)

 Additional premium money AARP
 could expect to retain as a result
 of increased enrollment in AARP’s                  $55,430,328             $110,860,657             $166,290,986
 Medigap insurance plan (AARP
 retains 4.95% of the premium)

Table 4 estimates the financial windfall that AARP                   to see as a result of the health care law, which AARP
could expect to see as a result of increased Medigap                 strongly endorsed.135
enrollment stemming from the health care law’s cuts to
MA. The low-range estimate assumes that 25% of the                   To put this financial gain into context, AARP was paid
4.9 million seniors who would otherwise be enrolled in               $427 million by United for all of their insurance-related
MA choose to enroll in a Medigap plan. The mid-range                 business agreements (MA, Medigap, and prescription
estimate assumes 50% and the high-range estimate                     drug coverage) in 2009.136 The amounts estimated under
assumes a 75% take-up rate. Keep in mind, three out of               Table 4 are net gains from Medigap. Given that both
four seniors who are not enrolled in MA, an employer-                the MA and Part D royalty payments in 2014 would not
sponsored retiree plan, or Medicaid have enrolled in a               fluctuate based on enrollment, it is fair to assume that
Medigap plan. The high-range estimate reflects the fact              under the mid-range estimate, AARP could make $538
that nearly one-in-five seniors enrolled in MA earn less             million from United in 2014. Alternatively, AARP’s total
than $10,000 per year, making it unlikely that they could            revenue from the health care law, derived from new
afford a Medigap policy.134                                          seniors’ premiums and its business relationship with
                                                                     United, as calculated by totaling the net high-range
As shown in Table 4, AARP stands to financially gain                 estimate and 2009 United royalty payments, could be
between $55 million and $166 million in 2014 alone, and              39% higher in 2014 than the total royalty revenue AARP
this does not include the additional interest AARP earns             received from United in 2009. AARP’s financial gain from
on the Medigap premiums they receive from seniors.                   the health care law, under their existing contract, could
While these are estimates, they do provide an order of               exceed $1 billion during the next 10 years, under the
magnitude for the net financial windfall AARP stands                 mid-range estimate.


16 Behind The Veil: The AARP America Doesn’t Know
   Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 22 of 41



Furthermore, while this report focuses on AARP’s           Similarly, AARP’s position on federally-defined insurance
financial gain from its Medicare insurance business as     rating rules, and in particular limiting premium
a result of the Medicare cuts in the health care law,      variations on the basis of age, was a position opposed
this may not be the only gains realized by AARP. For       by the insurance industry.145 As noted earlier, AARP,
example, AARP also has a business relationship with        in conjunction with Aetna, sells non-group health
Aetna to sell health insurance products targeted to        insurance to 50 to 64 year olds,146 which is the group
those 50 to 64 years of age.137 Given that the health      most likely to benefit from these rating changes.
care law mandates that nearly every American buy           Again, this might be seen by some as validating AARP’s
health insurance by 2014 or pay a new tax, AARP            assertion that it takes positions contrary to the insurance
could continue its business with Aetna and sell health     industry and is therefore motivated by its members’
insurance in Exchanges.138 Also, AARP could see a          interests. However, despite AARP’s strong brand name,
significant increase in its membership dues because it     it is currently at a competitive disadvantage in the pre-
requires seniors who want to enroll in an AARP Medigap     retiree and early-retiree non-group insurance market
insurance plan to join AARP as dues-paying members.139     without changes to the insurance rating rules. That is
Furthermore, there are billions of dollars in taxpayer-    because AARP employs less stringent underwriting
funded federal grant opportunities created in the health   practices than other insurance companies offering
care law, such as health insurance enrollment outreach,    coverage to this demographic.147 Beginning in 2014,
which may provide yet another source of future             the health care law will require other insurers to rate
revenue for AARP.140                                       insurance products in a manner more consistent with
                                                           AARP’s current practice, which will help eliminate
AARP’s Thinly Veiled Motives                               AARP’s self-imposed competitive disadvantage in this
Throughout the debate on the health care law,              market.148 Again, despite appearances to the contrary,
when AARP was confronted with concerns about               AARP’s policy position aligns with its own financial
whether its financial interests were influencing its       incentives for selling health insurance.
decision to support the legislation, the organization
often countered that it takes positions that are
contrary to insurance companies as evidence of its
independence.141 Superficially, this statement may
appear to be legitimate. Insurance companies opposed
the cuts to MA, which AARP strongly supported.142
However, based on the contractual arrangement
between AARP and United, the $206 billion143 in cuts
to MA plans may be financially harmful for United, but
financially beneficial to AARP. Even the Washington Post
highlighted this point, stating that AARP is poised to
gain “substantial earnings from insurance royalties and
the potential benefits that could come its way from
many of the reform proposals.”144




                                                                                                         March 2011 17
             Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 23 of 41



CHART 6: Highest Federal Lobbying Expenditures 1998-2010
$800     $ in millions

$700

$600

$500

$400
                                              $198
$300                                         million
$200

 $100

   $0
     US Chamber                   General              PhRMA               Blue Cross/               National
     of Commerce                  Electric                                 Blue Shield              Association
                                                                                                    of Realtors
               American Medical               AARP           American Hospital           Northrop                 Exxon
                 Association                                   Association               Grumman                  Mobile


AARP’s Advocacy for Policy Not in the                          (1.5 million of whom already had health insurance).153
Best Interest of Its Members Is Not                            Like the health law, the CHAMP Act would have cut MA
Unprecedented                                                  that time by $157 billion.154 As a result, the non-partisan
Over the years, AARP has aggressively lobbied Congress         Medicare Payment Advisory Commission (MedPAC)
on health care and other senior-related issues.149 As          predicted these cuts would have left one-in-five seniors
shown in Chart 6, AARP had the fourth highest lobbying         without access to a MA plan.155 In fact, former Clinton
expenditures from 1998 to 2010, just below General             Administration official Kenneth Thorpe predicted that
Electric but above PhRMA.150                                   seniors in 22 states would have been left without a
                                                               single senior enrolled in MA.156 Further, CBO estimated
Despite the sheer size and force of AARP’s lobbying            that 7 million fewer seniors would have enrolled in MA
efforts, its membership has not always benefitted from         if these cuts had become law, including 3.2 million
the legislation the organization has backed. In fact, the      seniors who were enrolled in MA at the time that would
health care law is not the first time AARP decided to          have been forced out of their MA plan.157
support legislation that would have cut Medicare to
fund another entitlement program.                              During the debate over health care reform, AARP used
                                                               its substantial financial resources and public image as
In 2007, AARP issued a press release saying it                 a senior advocacy organization to significantly shape
“commends [the] House for passing the CHAMP                    the final health care law.158 While the health law will
Act.”151 The “Children’s Health and Medicare Protection        likely be financially beneficial for AARP and its insurance
(CHAMP) Act of 2007” (H.R. 3162) would have cut                business, it could come at the expense of those who
Medicare by $202.8 billion in order to fund a massive          AARP claims to represent – seniors. As previously
$128.7 billion expansion of the State Children’s Health        documented, the law contains more than one-half
Insurance Program (SCHIP).152 Thus, AARP supported             trillion dollars in Medicare cuts, most of which will
legislation that would have taken billions of dollars from     negatively impact seniors.159 Most notably, the Obama
Medicare to fund efforts to provide 4 million children         Administration’s own Medicare actuaries warn that the
and their parents with health coverage under SCHIP             one-half trillion dollars in Medicare cuts included in

18 Behind The Veil: The AARP America Doesn’t Know
   Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 24 of 41



the health care law could jeopardize seniors’ access to        TABLE 5: Groups Receiving Funding
care.160 Furthermore, the actuaries predict that 7.4 million   from Divided We Fail
Medicare beneficiaries, who in the absence of the health
care law would have been enrolled in a MA plan, will              Name of Organization                Amount
lose their plan because of the $206 billion in cuts to
                                                               100 Black Men of America, Inc          $100,750
the program.161 For those seniors who are able to stay
in their MA plan, CBO predicts that the value of extra
                                                               African Methodist Episcopal Church      $50,000
benefits will be reduced by $816, on average,
in 2019.162                                                    Alpha Kappa Alpha Inc                   $15,000
According to the 2010 Medicare Trustees report, by 2016,
                                                               Business and Professional Women         $22,500
90% of seniors who currently have retiree prescription
drug coverage offered by their former employer, or             Congressional Black
would have participated in the future, will no longer be                                               $10,000
                                                               Caucus Foundation
able to enroll in such coverage as a result of changes
made by the Democrats’ health care law.163 Finally, CBO        Human Rights Campaign (HRC)              $5,000
estimates that Medicare Part D plan premiums will
increase by 9% as a result of the health care law.164 This     Leadership Conference
                                                                                                       $25,000
                                                               on Civil Rights
stands in sharp contrast to AARP’s claim that the law will
“make our health care system work for
                                                               League of United Latin
more Americans.”165                                                                                    $70,000
                                                               American Citizens (LULAC)
There have also been longstanding concerns about the
                                                               NAACP                                   $35,000
conflict of interest between AARP’s financial reliance
on insurance companies and AARP’s public persona               National Association for
as a senior membership organization. For example, in           Equal Opportunities in Higher           $10,000
2007 when AARP renewed its contract with United                Education (NAFEO)
and signed a contract with Aetna, AARP’s then CEO
Mr. Novelli predicted AARP would reap $628 million             National Association of
in annual royalty revenues from the contracts.166 Mr.          Latino Elected and Appointed           $125,000
                                                               Officials (NALEO)
Novelli explained that, on an annual basis, $400 million
of these funds would be used to support the lobbying
                                                               National Council of Churches            $20,000
campaign “Divided We Fail,” while just $50 million of
the insurance royalties would be spent on “AARP Health         National Council of La Raza             $10,000
Aid,” a program to assist AARP members in accessing
information on health care services.167                        National Hispanic Coalition on Aging    $60,000

AARP has subsequently stated that the organization             Samuel Dewitt Proctor Conference        $25,000
spent $50 to $58 million to fund the lobbying campaign
“Divided We Fail.”168 AARP asserts it did not track how        US Hispanic Chamber of Commerce         $25,000
those funds were used, but did provide Members
of Congress with a sample list of organizations that           US Hispanic Leadership Institute         $5,000
received funding, as detailed in Table 5.169




                                                                                                       March 2011 19
Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 25 of 41
   Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 26 of 41




PART 3: AARP’S TAX STATUS

AARP as a Tax-Exempt Organization                              mission. The size and extent of AARP’s insurance-related
As stated at the beginning of the report, AARP, Inc. is        business activities compared to AARP’s social welfare
exempt from federal income tax by virtue of being              activities and executive compensation suggest that
organized and operated pursuant to section 501(c)(4) of        AARP may not be operating primarily for the benefit
the IRC. In order to attain and retain tax-exempt status,      of the community. Indeed, AARP’s royalty revenues,
a 501(c)(4) civic or social organization must comply with      primarily from insurance companies, nearly tripled from
the following criteria.170 The organization:                   2002 ($240 million) to 2009 ($657 million).175

    • Must primarily operate to promote the                    For example, despite the significant increase in
      common good and social welfare of a                      revenues, AARP’s charitable affiliates do not appear to
      community of people;                                     be benefiting from this windfall, as shown in Chart 7.176

    • Must be organized as a non-profit;

    • May engage in legislative lobbying in the                CHART 7: The Disconnect: AARP revenue from its
      furtherance of the organization’s social welfare         insurance business increased, but little is used to fund its
      purpose; and                                             charitable affiliates.
                                                                                                      Royalty revenue,
                                                                                              including payments from
    • May engage in political activity (including              $700    $ in millions              insurance companies
      campaign-related activity), provided it is
      not the primary activity of the organization.171
                                                               $600
Additionally, it should be noted that tax-exempt
organizations are expected to compensate their
employees in a reasonable manner. Compensation                 $500
packages that are deemed excessive or unreasonable
are subject to monetary penalties.172
                                                               $400
In order to qualify under section 501(c)(4) of the IRC,
an organization must be “operated exclusively for the
promotion of social welfare,” meaning the organization         $300
“is primarily engaged in promoting in some way the
common good and general welfare of the community”                                               Dollars transferred
                                                                                          from AARP, Inc. to AARP’s
by “bringing about civic betterments and social                $200                     Legal Counsel for the Elderly
improvements.”173 In addition, no part of the net
earnings of such entity may inure to the benefit of any
                                                                                    Dollars transferred from
private shareholder or individual.174 As a condition of tax-   $100      AARP, Inc. to the AARP Foundation
exempt status, section 501(c)(4) entities are expected
to operate for the benefit of the community, however
                                                                 $0
evidence suggests AARP may have strayed from that
                                                                      2002 2003 2004 2005 2006 2007 2008 2009


                                                                                                             March 2011 21
             Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 27 of 41



AARP’s cash and in-kind contributions to the AARP             History of Paying Fines to the IRS
Foundation only increased 11% ($3.1 million) while cash       and Other Government Entities
and in-kind contributions to AARP’s Legal Counsel             AARP’s commercial activities and their proper tax
for the Elderly actually decreased 9% ($300,000) from         treatment have long been a source of controversy.182
2004 to 2008 (the only years for which AARP provided          The IRS and tax authorities in the District of Columbia
data).177 So one might ask, what is AARP doing with the       and the State of California examined AARP’s financial
remaining hundreds of millions of dollars AARP receives       activities in the 1980s and 1990s.183 In 1994, AARP paid
each year from their insurance business?                      the IRS a one-time settlement payment of $135 million
                                                              in lieu of taxes, resolving an audit over tax returns
Interestingly, the AARP Foundation recently committed
                                                              for years 1985 through 1993 for failure to fully pay
an estimated $14 million in each of the next three years
                                                              unrelated business income tax (UBIT) on its commercial
to become the primary sponsor of NASCAR driver Jeff
                                                              activities.184 It is important to note that AARP’s tax
Gordon.178 Any other companies that want to place
                                                              liabilities could have been greater than the final
their logo on the car will have to purchase the space
                                                              settlement agreement.185 Also in 1994, AARP agreed
from AARP.179 It is unclear how the AARP Foundation’s
                                                              to pay the U.S. Postal Service $2.8 million to settle
new endeavor, acting as an advertising agency and
                                                              allegations that AARP owed $5.6 million for improperly
multimillion dollar NASCAR sponsor, will “provide
                                                              mailing health insurance solicitations at non-profit rates
security, protection, and empowerment for older
                                                              in 1991 and 1992.186 In 1995, the U.S. Senate Finance
persons in need” or how it will “provide information,
                                                              Committee held a hearing on whether or not AARP’s
education, and services to ensure people over 50
                                                              non-profit, tax-exempt status should be revoked.187
lead lives of independence, dignity, and purpose.”180
Further, given that the AARP Foundation receives tens         In 1999, the IRS and AARP once again reached a
of millions of dollars in federal grants each year,181 this   settlement to conclude an IRS audit of the organization
raises questions about whether scarce taxpayer dollars        covering tax years 1994 through 1998 with respect to
are being used to sponsor a NASCAR team. Moreover,            the treatment of revenues AARP received from licensing
it is unclear which AARP entity will pocket the new           and selling its name and logo to insurance companies.188
revenue associated with selling advertising space on          The agreement resulted in characterizing future income
Gordon’s car and whether it might be done in a way            that AARP receives from insurance companies as
that undermines the purposes behind the restrictions          royalty income, a type of unrelated business income
on tax-exempt entities.                                       that is exempt from being taxed because it is excluded
                                                              from unrelated business taxable income under IRC
                                                              section 512(b).189 Also, as a part of the settlement, AARP
                                                              agreed to establish a wholly owned taxable subsidiary,
                                                              AARP Services, Inc., which manages the organization’s
                                                              lucrative branding and endorsement deals, including
                                                              those with insurers.190




22 Behind The Veil: The AARP America Doesn’t Know
   Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 28 of 41



AARP’s Generous Executive                                      the Smithsonian Institution and, in particular, then-
Compensation Packages                                          Secretary Lawrence M. Small were criticized by Senator
Section 501(c)(4) organizations are prohibited from            Charles Grassley of Iowa and the Smithsonian Inspector
engaging in private inurement, defined generally as            General for lavish compensation and expenses.200 Mr.
providing unreasonable compensation to executives,             Small’s compensation in 2006 was $915,698.201 As a
board directors, and, in some cases members.191 An             result of the investigation and ongoing Congressional
organization that violates this prohibition can face           oversight, Mr. Small resigned and was replaced with G.
revocation of its tax-exempt status.192 IRC section 4958       Wayne Clough who earned $490,000 in his first year.202
provides an intermediate sanction – in other words, a          In comparison, Mr. Novelli’s compensation in 2006
sanction short of revocation – for engaging in an excess       was $2,024,159 (which included a one-time lump-sum
benefit transaction, which generally would include             payment of $1,205,835 under his non-vested deferred
excessive compensation.193 Generally, reasonable               compensation plan for completing five years of service
compensation is defined as what similar persons in             from 2001 through 2005).203
similar positions and duties and similarly situated
                                                               In exchange for tax-exempt status worth billions of
organizations are paid.194
                                                               dollars, tax-exempt organizations should ensure that
An organization can create a presumption that a                their primary objective is to further their charitable and
compensation arrangement is reasonable by relying              social missions, rather than enriching their employees.
on an independent governing body’s determination.195           As the President of Charity Navigator, Ken Berger, said,
If the organization is found to have paid excessive            “Arguing that those working for the benefit of the
compensation, section 4958 imposes an excise tax               neediest people in our society should make millions
against the person receiving the compensation. The             and multimillions like corporate leaders defies
excise tax is equal to 25% of the excess benefit, meaning      common sense.”204
the amount exceeding appropriate compensation.196 If
                                                               The Charity Navigator annual survey of CEO
the excess benefit transaction is not corrected within
                                                               compensation at large non-profits, those with
the taxable year, an additional tax equal to 200% of the
                                                               expenses exceeding $500 million, found that median
excess benefit is imposed.197 An organization manager,
                                                               compensation for the 2008 tax year was $695,379.205
not the organization itself, may also be liable for an
                                                               Mr. Novelli’s 2008 total compensation of $1,005,380
excise tax equal to 10% of the excess benefit if he or she
                                                               was 44% higher than the median amount identified
knowingly and willfully participated in the transaction.198
                                                               by Charity Navigator.206 Their 2009 study, based on
However, it is difficult to enforce IRC section
                                                               2007 data, found the average compensation for CEOs
4958 sanctions.199
                                                               at a non-profit with a budget in excess of $100 million
Other non-profit organizations have been strongly              was $462,037.207 AARP generally compensates their
criticized for excessive compensation and expenses for         executives more than similarly situated non-profits
arrangements similar to AARP’s. For example, in 2007,          surveyed.208 For example, in 2009, Mr. Novelli’s $1,647,419

TABLE 6: Comparison of Compensation of AARP’s Top Executives

                                                      2007                     2008                      2009

 William Novelli AARP CEO                          $902,171209          $1,005,380210              $1,647,419211

 Largest charities and foundations
                                                    $462,037                 $695,379                         N/A
 executive compensation212

 Median senior income                                  $28,305213              $29,631214                 $31,354215

                                                                                                             March 2011 23
             Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 29 of 41



in total compensation, including a severance payment         travel expenditures based on, “the title or position of
of $350,657,216 was well above that average. New AARP        the person traveling.”229 Finally, the report states that,
CEO A. Barry Rand, who took over in April 2009, earned       “charitable funds generally should not be used for
$648,640 in compensation in just 9 months on the job.        premium or first-class travel but boards should retain
Not long after joining AARP, Mr. Rand said, “I decided it    the flexibility to permit exceptions when they are in the
wasn’t about making money…”217                               organization’s best interest.”230 Even though AARP’s then
                                                             CEO, Mr. Novelli, helped author the standards set forth
In additional to a generous pay package, the CEO
                                                             by the Panel, it appears that the organization follows
of AARP is entitled to an annual $5,000 payment to
                                                             different standards as it relates to its travel policy.231
cover any “incidental expenses”, as well as an annual
allowance of up to $12,000 for maintenance expenses          Is AARP Breaking Federal Lobbying Laws?
related to his or her personal vehicle.218 AARP reported     It is also important to consider whether AARP is
that CEO A. Barry Rand also received relocation benefits     complying with the Lobbying Disclosure Act of
of $98,169 in 2009.219                                       1995 (LDA). At issue is whether AARP is using the
                                                             relationship between its 501(c)(3) and 501(c)(4) tax-
AARP’s Travel Policy                                         exempt organizations to circumvent federal funding
AARP reimburses board directors, officers, and key
                                                             prohibitions. Although AARP notes in its consolidated
employees for travel and subsistence costs, including
                                                             financial statements that the federal grants it receives
ground and air round-trip transportation, hotel, and
                                                             go to AARP’s 501(c)(3) affiliates (the AARP Foundation
meals, incurred in performing their duties.220 AARP will
                                                             and the Legal Counsel for the Elderly),232 the lack of clear
pay for first-class accommodations for board directors
                                                             barriers between affiliates receiving federal grants and
on flights exceeding five hours when business class
                                                             AARP, Inc., the 501(c)(4) lobbying organization, raises
is not available.221 However, AARP’s CEO is allowed to
                                                             questions. Under the LDA, 501(c)(4) organizations that
travel first class on any flight that exceeds one hour.222
                                                             engage in political lobbying activities are prohibited
Also, board directors are allowed to bring their spouses
                                                             from receiving federal awards, grants, or loans.233 The
or companions to AARP-related functions and have
                                                             purpose of the prohibition is to prevent the conflict
their travel and subsistence costs paid for by AARP.223
                                                             of interest that would arise from organizations using
AARP’s National Policy Conference New Member                 federal money to lobby the Congress and federal
Orientation and 2010 Summer Meeting were held                agencies for even more federal funds.234 However,
at the Hotel Del Coronado in San Diego, CA.224 This          AARP’s repeated transfers of federal funds between
resort describes itself as a “…beacon of grandeur and        AARP, Inc., the lobbying 501(c)(4) organization, and
refinement among vacation destinations in Southern           its related 501(c)(3) organizations may undermine the
California and the world” and “as the definitive example     purpose behind this Act and the intent of Congress in
of what a luxury resort should be.”225 According to the      passing the law.
resort’s website, room rates for June 11, 2011 range from
                                                             On paper, the AARP Foundation is a separate legal
$299 to $1,400 per night before taxes and other fees.226
                                                             entity and should be independent in its daily operations
AARP’s conference was held from June 6 through
                                                             from AARP, Inc. A training manual for IRS agents states
June 8, 2010.227
                                                             that, “[a]n organization affiliated with an IRC 501(c)(3)
The Panel on the Non-profit Sector, on which Mr.             organization must observe the formalities of its separate
Novelli served, articulated what it believed should be       organizational status and deal with the IRC 501(c)(3)
the gold standard for non-profits. They suggest that         organization at arm’s length.”235 In reality, the AARP
travel on behalf of an organization should be, “carried      Foundation’s (a 501(c)(3)) independence from AARP, Inc.,
out in a cost-effective manner.”228 Furthermore, even        (a 501(c)(4)) is at best questionable.
though AARP’s travel policy is different for the CEO,
                                                             AARP, Inc. and the AARP Foundation have more than
the Panel recommends against making decisions on
                                                             a mere symbiotic relationship, particularly given the

24 Behind The Veil: The AARP America Doesn’t Know
   Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 30 of 41



overlapping directors and officers.236 In 2010, there              prohibitions under the LDA. For instance, the AARP
were ten members of the AARP Foundation’s Board                    Foundation received government grants totaling over
of Directors.237 AARP Foundation Chair N. Joyce Payne              $97 million, which comprised 81.9% of the Foundation’s
and Vice Chair George Rowan also served on AARP,                   total revenue, in 2009.241 Then, the AARP Foundation
Inc.’s Board of Directors.238 Three additional members             funneled $3.1 million to AARP, Inc. to conduct charitable
also overlapped between the two boards; including                  work on the Foundation’s behalf and also reimbursed
AARP Foundation Audit Chair Joanne Hardy, J. David                 AARP, Inc. $858,975 for office supply expenses in 2009.242
Nelson, and Fernando Torres-Gil.239 Finally, AARP Inc.’s           Further muddying the waters, AARP, Inc. transferred
Chief Operating Officer, Thomas C. Nelson, also served             $586,943 in cash contributions, loaned $26.6 million,
on the Foundation’s Board.240 As a result, a majority              and performed over $10 million worth of in-kind shared
of the Foundation’s Board in 2010 was composed of                  services for the AARP Foundation in 2009.243 Given the
individuals with significant ties to AARP, Inc., creating,         large sums of money moving back and forth between
at the very least, the potential for conflict of interests         the two very differently regulated entities, the true
between the entities.                                              independence of AARP, Inc. and the AARP Foundation
                                                                   merits further examination that only a formal audit
AARP, Inc.’s control of the AARP Foundation’s Board,               would be able to resolve.
as well as the ease with which money can transfer
between AARP, Inc., and the AARP Foundation could
undermine the purpose behind the federal funding


CHART 8: Financial Transfers Between AARP, Inc. and the AARP Foundation in 2009


                                                  Federal Government


                                                            $97 million
                                                         in federal grants

                                                               $ $
                                                                $
                      $26.6 million
                          for loans
                                       $
                                                                                                $10 million
                                                                                            $   for in-kind shared services
                                                    AARP Foundation
                                                              501(c)(3)
                       $0.6 million
                             cash      $




                                                                                                $0.9 million
                                                                                            $   for oﬃce supplies
                        $3.1 million
                                       $                     AARP, Inc.
                for charitable work
                                                              501(c)(4)




                                                                                                                    March 2011 25
             Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 31 of 41



Should AARP’s Tax-Exempt Status                                Based upon the available evidence, substantial
Be Revoked?                                                    questions remain about whether AARP should maintain
As this report has shown, AARP may be in violation of a        its tax-exempt status. Accordingly, we are forwarding
number of the requirements imposed on organizations            a copy of this report to the IRS with a request that it
operating under a federal tax exemption.                       review this report’s findings and assess whether the
                                                               IRS should conduct a further examination, which
In particular, one might question whether AARP is              would include a review of the many documents AARP
primarily operating to promote the common good and             withheld from Members of Congress. We recommend
general welfare given the fact that AARP has become            the IRS review documents and any information
increasingly dependent on hundreds of millions of              relating to:
dollars in royalty revenue from insurance companies,
which have increased substantially in recent years.                • Whether the operational activities of AARP are
Furthermore, to maximize revenue from its insurance                  primarily motivated by political or profit
business, AARP has repeatedly taken positions that,                  interests, instead of to benefit its members;
while benefitting AARP financially, run counter to the
                                                                   • The reasonableness of AARP’s
interests of millions of AARP members and arguably the
                                                                     executive compensation;
community at large. Additionally, AARP’s structure, with
overlapping board membership between its “for-profit”              • The separateness of federal grant cash
and non-profit entities raises questions as to whether               and lobbying activities between AARP’s
AARP is truly organized as a non-profit or if AARP is                501(c)(3) charitable organizations and 501(c)
simply setting up shell affiliates to maintain tax-exempt            (4) advocacy organization;
status for the parent organization. Lastly, AARP appears
to provide compensation packages and travel benefits               • Whether it is appropriate to continue
for its employees, particularly for its executives, that are         characterizing AARP’s revenue generated
substantially more lucrative than those for other tax-               from insurance products as royalty income
exempt organizations.                                                that is exempt from UBIT.

                                                                   • The accuracy and consistency of UBIT reporting
                                                                     on Forms 990, Forms 990-T, and audited AARP
                                                                     annual financial statements; and

                                                                   • Any other issue concerning the tax-exempt
                                                                     status of AARP.




26 Behind The Veil: The AARP America Doesn’t Know
Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 32 of 41
Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 33 of 41
      Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 34 of 41




ENDNOTES

1.    See AARP.org, AARP History, http://www.aarp.org/about-aarp/             17.   See Bara Vaida, AARP’s Chief: Giving Back, naTIonaL JournaL, July 31,
      info-2009/History.html (last visited Oct. 29, 2010).                          2010, at 44.
2.    See id.                                                                 18.   See, e.g., Letter from Thomas C. Nelson, Chief Operating Officer,
                                                                                    AARP, to the Honorable Wally Herger, Ginny Brown-Waite, and
3.    See DC.gov, Online Organization Registration: AARP, http://mblr.
                                                                                    David Reichert, Members of the U.S. House of Representatives
      dc.gov/corp/lookup/status.asp?id=131396 (last visited Oct. 29,
                                                                                    (Dec. 18, 2009); Interview with Tom Paul, Chief Executive Officer,
      2010).
                                                                                    Ovations, UnitedHealth Group, in Washington, D.C. (Apr. 27, 2010).
4.    See AARP, IRS Form 1024 (last rev. Mar. 1964) (showing that AARP’s
                                                                              19.   See aarp, supra note 12.
      exemption application was filed on Aug. 19, 1964) (on file with
      author).                                                                20.   See id. at 6-7.
5.    See IRS.gov, Pub. 557 (06/2008): Tax-Exempt Status for Your             21.   See id.
      Organization, http://www.irs.gov/publications/p557/index.html
                                                                              22.   See AARP.org, AARP Leadership, http://www.aarp.org/about-aarp/
      (last visited Oct. 29, 2010).
                                                                                    leadership/ (last visited Oct. 29, 2010).
6.    See Cong. researCh serv., rep. no. rL34608, Tax Issues reLaTIng To
                                                                              23.   See Letter from Thomas C. Nelson to the Honorable Wally Herger,
      CharITabLe ConTrIbuTIons and organIzaTIons (2009).
                                                                                    Ginny Brown-Waite, and David Reichert, supra note 18 (stating
7.    Unrelated business income tax (UBIT) is a tax for which a tax-                that all trustees of the Insurance Plan also are members of the
      exempt organization is generally liable on income derived from                AARP, Inc. Board of Directors).
      activities unrelated to its charitable or exempt purposes. The tax
                                                                              24.   See AARP.org, supra note 22.
      is based on graduated corporate rates under Internal Revenue
      Code section 11, up to a top statutory rate of 35%. However,            25.   See aarp ConsoLIdaTed FInanCIaL sTaTemenTs as oF deCember 31, 2000
      certain exceptions to the UBIT rules apply to specific categories of          and 1999 (2001), at 13.
      income, such as royalty income, that would otherwise generally          26.   See Irs Form 990, Return of Organization Exempt from Income Tax,
      be subject to UBIT.                                                           Part IX: Statement of Functional Expenses, p. 10, lines 5-9 (filed by
8.    See AARP.org, About NRTA, http://www.aarp.org/about-aarp/nrta/                AARP, 2009).
      info-2005/about_nrta.html (lasted visited Oct. 29, 2010).               27.   See Aarp, Supra note 12.
9.    See id.                                                                 28.   See Emilio Pardo, Chief Brand Officer, AARP, Presentation: Valuing
10.   See Stephanie Strom, Y.M.C.A. is Downsizing to a Single Letter, n.Y.          and Nurturing Your Brand (Oct. 25-26, 2006).
      TImes, July 12, 2010, at A10.                                           29.    Advertising revenue is subject to UBIT rules under I.R.C. sections
11.   See Gardiner Harris, A Heated Debate is Dividing Generations in AARP,         511-513. So if AARP was unable to rely on royalties from insurance
      n.Y. TImes, Oct. 4, 2009, at a22.                                             companies, some of its alternative sources of income, like
                                                                                    advertising revenue, could be subject to taxation.
12.   See AARP, ConsoLIdaTed FInanCIaL sTaTemenTs: deCember 31, 2009 and
      2008 (2010) (on file with author).                                      30.   See AARP, supra note 12 (showing all revenue sources and that
                                                                                    investment revenue is an unreliable revenue source because
13.   See id.
                                                                                    AARP experienced losses in 2008).
14.   See id.
                                                                              31.   See id. at 4; AARP, ConsoLIdaTed FInanCIaL sTaTemenTs as oF deCember 31,
15.   A grantor trust is created under a contractual arrangement in                 2003 and 2002, at 3 (2004) (on file with author) (showing revenue
      which an asset or property is transferred from the entity who                 from membership dues in 2002 of $186,312,000 and in 2009 of
      created the trust (Grantor) to another person or corporate body               $246,170,000).
      (Trustee) to protect, hold, and manage the asset or property for
                                                                              32.   See AARP, supra note 31 (showing revenue from royalties in 2002
      the benefit of a specified list or class of persons (Beneficiaries).
                                                                                    of $240,049,000 and in 2009 of $656,975,000).
      Oftentimes, the grantor is also the trustee, allowing the grantor
      to control the assets in the trust and recognize income generated       33.   See aarp, supra note 12, at 3.
      by the trust.                                                           34.   See id. (showing royalties of $656,975,000, membership dues of
16.    See aarp, supra note 12, at 14-15.                                           $246,170,000, and publications advertising of $112,651,000).
                                                                              35.   See Pardo, supra note 28.

                                                                                                                                            March 2011 29
                 Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 35 of 41



36.   See AARP, supra note 12, at 9.                                             59.   Interview with Susan Morisato, President, Insurance Solutions,
                                                                                       UnitedHealthcare Medicare & Retirement, Paul Kallmeyer, Deputy
37.   See id.
                                                                                       General Counsel, Insurance Solutions, UnitedHealthcare Medicare
38.   See id.; AARP, ConsoLIdaTed FInanCIaL sTaTemenTs: deCember 31, 2008 and          & Retirement, and Kara Smith, Vice President, Federal Government
      2007, at 9 (2009).                                                               Affairs, UnitedHealth Group, in Washington, D.C. (collectively
39.   See AARP, supra note 12, at 3; Fortune 500, Health Care: Insurance               UnitedHealth Group) (Mar. 7, 2011).
      and Managed Care by Revenues, Profits, http://money.cnn.com/               60.   See aarp.org, Medicare Rx Plans, https://aarphealthcare.com/
      magazines/fortune/fortune500/2010/industries/223/index.html                      products/medicare/part-d (last visited Oct. 29, 2010).
      (last visited Oct. 29, 2010).
                                                                                 61.   Compare E-mail from Ed Kaleta, Director, Federal Government
40.   See aarp.org, Health Products, http://www.aarp.org/benefits-                     Relations, Humana, to Republican Professional Staff, Committee
      discounts/health-products/ (last visited Oct. 29, 2010).                         on Ways and Means (July 22, 2010) (on file with author) (showing
41.   See AARP, supra note 12.                                                         Part D enrollment of 1,917,100), with E-mail from Joelle Thornhill,
                                                                                       Vice President, Federal Government Affairs, UnitedHealth Group,
42.   See AARP.org, supra note 40.                                                     to Republican Professional Staff, Committee on Ways and Means
43.   See AARP, supra note 12.                                                         (July 28, 2010) (on file with author) (showing Part D enrollment of
                                                                                       4,500,000).
44.   See CenTers For medICare and medICaId servICes (hereinafter CMS),
      medICare and You 2010 (Jan. 2010), http://www.medicare.gov/                62.   Interview with Tom Paul, Chief Executive Officer, Ovations,
      Publications/Pubs/pdf/10050.pdf.                                                 UnitedHealth Group, supra note 18.

45.   See id.                                                                    63.   See Gary Cohn and Darrell Preston, AARP’s Stealth Fees Often Sign
                                                                                       Seniors with Costlier Insurance, bLoomberg, Dec. 4, 2008, available
46.   See medICare paYmenT advIsorY CommIssIon (hereinafter medpaC), a
                                                                                       at http://www.bloomberg.com/apps/news?pid=newsarchive%
      daTa book: heaLThCare spendIng and The medICare program 151 (2010)
                                                                                       sid=a4OkPQIPF6Kg (last visited Oct. 29, 2010); Bob Trebilcock, Is
      (showing 10.5 million Medicare Advantage (MA) enrollees in
                                                                                       AARP Looking Out for You? Auto and Homeowners Insurance, Cbs
      2009).
                                                                                       moneYwaTCh.Com, Aug. 26, 2009, available at http://moneywatch.
47.   See amerICa’s heaLTh InsuranCe pLans, Low-InCome &                               bnet.com/retirement-planning/article/auto-and-homeowners-
      mInorITY beneFICIarIes In medICare advanTage pLans, 2007                         insurance-is-aarp-looking-out-for-you/334671/ (last visited Oct.
      (Sept. 2009), http://www.ahipresearch.org/pdfs/                                  29, 2010).
      MALowIncomeMinorityReport2009_09-02-09.pdf (last visited
                                                                                 64.   See id.
      Oct. 29, 2010).
                                                                                 65.   See id.
48.   See The henrY J. k aIser FamILY FoundaTIon, medICare advanTage 2011 daTa
      spoTLIghT: pLan avaILabILITY and premIums 3 (Oct. 2010), http://www.kff.   66.   See id.
      org/medicare/upload/8117.pdf.                                              67.   See The henrY J. k aIser FamILY FoundaTIon, medICare advanTage 2010 daTa
49.   See medpaC, reporT To The Congress: aLIgnIng InCenTIves In medICare 58           spoTLIghT: pLan enroLLmenT paTTerns and Trends (June 2010), http://
      (2010).                                                                          www.kff.org/medicare/upload/8080.pdf.

50.   See id.                                                                    68.   Interview with UnitedHealth Group, supra note 59.

51.   See CMS, ChoosIng a medIgap poLICY: a guIde To heaLTh InsuranCe            69.   See E-mail from Joelle Thornhill, supra note 61.
      ForpeopLe wITh medICare (2010), http://www.medicare.gov/                   70.   See E-mail from Ed Kaleta, supra note 61.
      Publications/Pubs/pdf/02110.pdf.
                                                                                 71.   See E-mail from Carolyn Hicks, Federal Affairs, Wellpoint, to
52.   See id.                                                                          Republican Professional Staff, Committee on Ways and Means
53.   See medpaC, supra note 49, at 57.                                                (July 26, 2010) (on file with author).

54.   See id. at 58.                                                             72.   See E-mail from Gary Jacobs, Senior Vice President, Corporate
                                                                                       Development, Universal American, to Republican Professional
55.   See CMS, supra note 44.
                                                                                       Staff, Committee on Ways and Means (July 22, 2010) (on file with
56.   See aarp.org, supra note 40.                                                     author).
57.   See medpaC, supra note 49 (showing 9,492,000 Medigap enrollees             73.   See E-mail from Melissa Rewinkel, supra note 58.
      in 2008); unITedheaLTh group, uTah sTaTe InsuranCe FILIng aTTaChmenT:
                                                                                 74.   See Press Release, AARP, AARP Statement on Historic Health
      sTandardIzed pLans – proJeCTIon oF naTIonaL Loss raTIos (filed in 2010)
                                                                                       Insurance Reform Package (Mar. 19, 2010), available at http://www.
      (on file with author) (showing 2,366,919 covered lives in 2008).
                                                                                       aarp.org/about-aarp/press-center/info-03-2010/hcr_package_
58.   See unITedheaLTh group, supra note 57; E-mail from Melissa                       support.html (last visited Oct. 29, 2010).
      Rewinkel, Vice President of Federal Government Affairs, Mutual of
      Omaha, to Republican Professional Staff, Committee on Ways and
      Means (Aug. 6, 2010) (on file with author) (showing
      925,000 enrollees).


30 Behind The Veil: The AARP America Doesn’t Know
      Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 36 of 41



75.   See aarp, supra note 12 (showing royalties account for 46% of            101. See The henrY J. k aIser FamILY FoundaTIon, supra note 48.
      AARP’s total operating revenue).
                                                                               102. See medpaC, supra note 46.
76.   Telephone Interview with Tom Paul, Chief Executive Officer,
                                                                               103. See naTIonaL assoCIaTIon oF InsuranCe CommIssIoners, medICare
      Ovations, UnitedHealth Group (Dec. 9, 2009).
                                                                                    suppLemenT InsuranCe experIenCe reporTs number oF Covered LIves (2009)
77.   Id.                                                                           (on file with author) (showing 7,378,985 individual Medigap
                                                                                    policies in 2009).
78.   Id.
                                                                               104. See medpaC, supra note 46.
79.   Id.
                                                                               105. MA enrollment grew substantially since 2006, and in 2010, 24% of
80.   Id. See also Letter from Thomas C. Nelson, supra note 18.
                                                                                    Medicare beneficiaries were enrolled in MA.
81.   Telephone Interview with Tom Paul, supra note 76.
                                                                               106. See Patient Protection and Affordable Care Act of 2010, Pub. L. No.
82.   Id.                                                                           111-148, § 3210.
83.   See Letter from Thomas C. Nelson, supra note 18; Letter from K.          107. See id.
      Lee Blalack II, O’Melveny & Myers LLP, on behalf of UnitedHealth
                                                                               108. See Letter from Douglas Elmendorf, Director, Congressional
      Group, to the Honorable Dave Camp, Wally Herger, Ginny Brown-
                                                                                    Budget Office, to the Honorable Nancy Pelosi, Speaker of the
      Waite, and David Reichert (May 3, 2010).
                                                                                    House of Representatives (Mar. 20, 2010), http://www.cbo.gov/
84.   Interview with Tom Paul, Chief Executive Officer, Ovations,                   ftpdocs/113xx/doc11379/AmendReconProp.pdf.
      UnitedHealth Group, in Washington, D.C. (April 27, 2009).
                                                                               109. See id.
85.   See Milt Freudenheim, Prudential, Outbid, Loses $4 Billion of A.A.R.P.
                                                                               110. See Health Care Reconciliation Act of 2010, Pub. L. No. 111-152, §
      Work, n.Y. TImes, Sept. 12, 1996, available at http://www.nytimes.
                                                                                    1102.
      com/1996/09/12/business/prudential-outbid-loses-4-billion-of-
      aarp-work.html (last visited Oct. 29, 2010).                             111. See id.
86.   Telephone Interview with Tom Paul, supra note 76.                        112. See Letter from Douglas Elmendorf, supra note 108.
87.   See UnitedHealth Group, Annual Report (Form 10-K), at 82 (filed          113. See Congressional Budget Office, Comparison of Projected
      on Feb. 11, 2009) (on file with author).                                      Enrollment in Medicare Advantage Plans and Subsidies for Extra
                                                                                    Benefits Not Covered by Medicare Under Current Law and Under
88.   Telephone Interview with Tom Paul, supra note 76.
                                                                                    Reconciliation Legislation Combined with H.R. 3590 as Passed by
89.   See AARP, supra note 12.                                                      the Senate (Mar. 19, 2010), http://www.cbo.gov/ftpdocs/113xx/
90.   Interview with Tom Paul, supra note 62.                                       doc11379/MAComparisons.pdf.

91.   Id. See also Letter from Thomas C. Nelson, supra note 18; Letter         114. See Memorandum from Richard S. Foster, Chief Actuary, CMS,
      from K. Lee Blalack II, supra note 82.                                        Estimated Financial Effects of the Patient Protection and
                                                                                    Affordable Care Act as Amended (Apr. 22, 2010), http://www.cms.
92.   UnitedHealth Group Medicare supplemental rate filings are                     gov/ActuarialStudies/Downloads/PPACA_2010-04-22.pdf.
      publicly available in the following states: Colorado, Connecticut,
      Florida, Massachusetts, New Jersey, New York, Rhode Island,              115. See E-mail from Richard F. Coyle, Deputy Director, Office of the
      Virginia, and Washington.                                                     Actuary, CMS, to Republican Professional Staff, Committee on
                                                                                    Ways and Means (July 26, 2010) (on file with author).
93.   See unITedheaLTh group, new York sTaTe InsuranCe FILIng aTTaChmenT:
      2010 expenses bY CaTegorY (filed in 2010) (on file with author)          116. See Memorandum from Richard S. Foster, supra note 114.
      (showing 4.95% royalty per policy).                                      117. The Health Care Law’s Impact on the Medicare Program and its
94.   See, e.g. E-mail from Sean Londergan, Assistant General Counsel,              Beneficiaries: Hearing Before the H. Comm. on Ways and Means,
      Vermont Department of Banking, Insurance, Securities and Health               112th Cong. (2011).
      Care Administration, to Legal Intern, Republican Staff, Committee        118. See CallStreet Transcript of Q1 2010 UnitedHealth Group, Inc.
      on Ways and Means (July 14, 2010) (on file with author); E-mail               Earnings Call at 15-16 (Apr. 20, 2010).
      from Marti Hooper, Actuarial Assistant, Maine Bureau of Insurance,
                                                                               119. See id.
      to Legal Intern, Republican Staff, Committee on Ways and Means
      (July 14, 2010) (on file with author).                                   120. See id.
95.   Telephone Interview with Tom Paul, supra note 76.                        121. See Robert Weisman, Harvard Pilgrim Cancels Medicare Advantage
                                                                                    Plan, bosTon gLobe, Sept. 28, 2010, available at http://www.boston.
96.   See unITedheaLTh group, supra note 93.
                                                                                    com/business/healthcare/articles/2010/09/28/harvard_pilgrim_
97.   See medpaC, supra note 46.                                                    cancels_medicare_advantage_plan/ (last visited Oct. 29, 2010).
98.   See CMS, supra note 44.                                                  122. See id.
99.   See id.                                                                  123. See Memorandum from Richard S. Foster, supra note 114.
100. See id.                                                                   124. See id.


                                                                                                                                            March 2011 31
                Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 37 of 41



125. See Dan Eggen, AARP: Reform Advocate and Insurance Salesman,             147. See id.
     wash. posT, Oct. 27, 2009, available at http://www.washingtonpost.
                                                                              148. See Cong. researCh serv., supra note 138.
     com/wp-dyn/content/article/2009/10/26/AR2009102603392.html
     (last visited Oct. 29, 2010).                                            149. See OpenSecrets.org, Lobbying: AARP, http://www.opensecrets.
                                                                                   org/lobby/clientsum.php?lname=AARP%year=2010 (last visited
126. Interview with Tom Paul, supra note 62.
                                                                                   Oct. 29, 2010).
127. See aarp, supra note 12.
                                                                              150. See OpenSecrets.org, Lobbying: Top Spenders, http://www.
128. Telephone Interview with Tom Paul, supra note 76.                             opensecrets.org/lobby/top.php?indexType=s (last visited Mar. 23,
                                                                                   2011).
129. See naTIonaL assoCIaTIon oF InsuranCe CommIssIoners, medICare
     suppLemenT InsuranCe experIenCe reporTs number oF Covered LIves (2009)   151. See Press Release, AARP, AARP Commends House for Passing
     (on file with author) (showing 7,378,985 individual Medigap                   CHAMP Act (Aug. 1, 2007), available at http://webcache.
     policies in 2009); unITedheaLTh group, supra note 57 (showing                 googleusercontent.com/search?q=cache:mUQvHkeamLoJ:www.
     2,508,066 covered lives in 2009).                                             aarp.org/about-aarp/press-center/info2007/champ_statement.ht
                                                                                   ml+AARP+Commends+House+for+Passing+CHAMP+Act%cd=3
130. See unITedheaLTh group, FLorIda sTaTe InsuranCe FILIng aTTaChmenT 19:
                                                                                   %hl=en%ct=clnk%gl=us (last visited Oct. 29, 2010).
     sTandardIzed naTIonaL hIsTorY raTe InCreases (filed in 2010) (on file
     with author).                                                            152. See Letter from Peter Orszag, Director, Congressional Budget
                                                                                   Office, to the Honorable Charles B. Rangel, Member of the U.S.
131. See unITedheaLTh group, supra note 57.
                                                                                   House of Representatives (July 30, 2007), http://www.cbo.gov/
132. See E-mail from Richard F. Coyle, supra note 115.                             ftpdocs/85xx/doc8501/hr3162Rangel.pdf.
133. See unITedheaLTh group, supra note 57 (showing a weighted                153. See id. at Table 2.
     average premium of $181.99 in 2010 projected forward using a
                                                                              154. See id. at Table 1.
     4.84% annual rate increase).
                                                                              155. See MedPAC Staff, Presentation to Commissioners: MIPPA MA
134. See amerICa’s heaLTh InsuranCe pLans, supra note 47.
                                                                                   Payment Report, at 6 (Apr. 8, 2009), http://www.medpac.gov/
135. See Press Release, AARP, supra note 74.                                       transcripts/MA%20pay%20rpt%204%2009%20final.pdf.
136. See aarp, supra note 12.                                                 156. See adam aTherLY, ph.d. & kenneTh e. Thorpe, ph.d., The ImpaCT oF
137. See AARP, UnitedHealth, and Aetna Offer New Health Plans, reuTers,            reduCTIons In medICare advanTage FundIng on beneFICIarIes (Apr. 2007),
     Apr. 17, 2007, available at http://www.reuters.com/article/                   http://www.bcbs.com/issues/medicare/background/Medicare-
     idUSN1740321320070417 (last visited Oct. 29, 2010).                           Advantage.pdf (showing supplemental state level estimates).

138. See Cong. researCh serv., repT. no. r40942, prIvaTe heaLTh InsuranCe     157. See Letter from Peter Orszag, Director, Congressional Budget
     provIsIons In The paTIenT proTeCTIon and aFFordabLe Care aCT (ppaCa)          Office, to the Honorable Jim McCrery, Member of the U.S.
     (2010).                                                                       House of Representatives (Oct. 10, 2007), http://www.cbo.gov/
                                                                                   ftpdocs/86xx/doc8691/10-10-MAProvisionsOfCHAMP-McCrery.
139. Telephone Interview with Tom Paul, supra note 76.                             pdf.
140. See Letter from Douglas Elmendorf, Director, Congressional               158. See Chris Frates, Intense Lobbying Behind Health Reform, poLITICo,
     Budget Office, to the Honorable Jerry Lewis, Member of the U.S.               Mar. 22, 2010, available at http://www.politico.com/news/
     House of Representatives (May 11, 2010), http://www.cbo.gov/                  stories/0310/34831.html (last visited Oct. 29, 2010).
     ftpdocs/114xx/doc11490/LewisLtr_HR3590.pdf.
                                                                              159. See Memorandum from Richard S. Foster, supra note 114.
141. See Eggen, supra note 125.
                                                                              160. See id.
142. See Lisa Wangsness, Democrats Seek Cuts in Medicare Advantage,
     bosTon gLobe, Sept. 24, 2009, available at http://www.boston.com/        161. See id.
     news/nation/washington/articles/2009/09/24/democrats_seek_               162. See Congressional Budget Office, supra note 113.
     cuts_in_medicare_advantage/ (last visited Oct. 29, 2010).
                                                                              163. The boards oF TrusTees oF The FederaL hospITaL InsuranCe and FederaL
143. See Letter from Douglas Elmendorf, supra note 108.                            suppLemenTarY medICaL InsuranCe TrusT Funds, The 2010 annuaL reporT
144. See Eggen, supra note 125.                                                    oF The boards oF TrusTees oF The FederaL hospITaL InsuranCe and FederaL
                                                                                   suppLemenTarY medICaL InsuranCe TrusT Funds 181-182 (2010).
145. See Jane Norman, Higher Premiums for Older Adults at Issue in Health
     Care Debate, CQ heaLTh beaT, Nov. 12, 2009, available at http://www.     164. See Congressional Budget Office, Comparison of Projected
     commonwealthfund.org/Content/Newsletters/Washington-                          Medicare Part D Premiums Under Current Law and Under
     Health-Policy-in-Review/2009/Nov/November-16-2009/Higher-                     Reconciliation Legislation Combined with H.R. 3590 as Passed by
     Premiums-for-Older-Adults-at-Issue-in-Health-Care-Debate.aspx                 the Senate (Mar. 19, 2010), http://www.cbo.gov/ftpdocs/113xx/
     (last visited Oct. 29, 2009).                                                 doc11379/Comparison.pdf.

146. See Robert Pear, AARP Says it will Become Major Medicare Insurer         165. See Press Release, AARP, supra note 74.
     While Remaining a Consumer Lobby, n.Y. TImes, Apr. 17, 2007, at A21.



32 Behind The Veil: The AARP America Doesn’t Know
    Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 38 of 41



166. See John Reichard, AARP Flexing Muscle to Remold Health                    186. See id. at 47-54 (statement of Jeffrey Zelkowitz, Senior Counsel,
     Care, Cong. QuarTerLY, Apr. 17, 2007, available at http://www.                  Classification and Customer Service, U.S. Postal Service,
     commonwealthfund.org/Content/Newsletters/Washington-                            Washington, D.C.); id. at 61 (statement of Eugene Lehrmann,
     Health-Policy-in-Review/2007/Apr/Washington-Health-Policy-                      President, American Association of Retired Persons,
     Week-in-Review---April-23--2007/AARP-Flexing-Muscle-to-                         Washington, D.C.).
     Remold-Health-Care--8212-Including-Medicare-Advantage.aspx
                                                                                187. See Hearings, supra note 182.
     (last visited Oct. 29, 2010).
                                                                                188. See Fred Stokeld, AARP, IRS Reach Agreement, Tax noTes, July 5, 1999.
167. See id.
                                                                                189. See id.
168. See E-mail from Raymond V. Shepherd III, Esq., Partner, Venable
     LLP, to Republican Professional Staff, Committee on Ways and               190. See id.
     Means (Aug. 27, 2010) (on file with author).                               191. See I.r.C. § 4958; Treas. Reg. § 53.4958-1 (2002).
169. See id.                                                                    192. See generally Treas. Reg. § 53.4958-4(b)(1)(ii) (2002); Treas. Reg. §
170. See I.r.C. § 501(c)(4); Treas. Reg. § 1.501(c)(4) -1(a). See also               53.4958-6(c)(2) (2002).
     Raymond Chick & Amy Henchey, M. Political Organizations and IRC            193. See Treas. Reg. § 53.4958-6 (2002).
     501(c)(4), InTernaL revenue servICe exempT organIzaTIons Cpe (ConTInuIng
                                                                                194. See I.R.C. § 4958(a)(1); Treas. Reg. § 53.4958-1(c)(1) (2002).
     proFessIonaL eduCaTIon) TeChnICaL InsTruCTIon 1995, hTTp://www.Irs.gov/
     pub/Irs-Tege /eoTopICm95.pdF.                                              195. See I.R.C. § 4958(b); Treas. Reg. § 53.4958-1(c)(2) (2002).
171. A 501(c)(4) organization is subject to tax on expenditures for             196. See I.R.C. § 4958(a)(2); Treas. Reg. § 53.4958-1(d) (2002).
     political activities in accordance with Internal Revenue Code
                                                                                197. See § 4958(b); § 53.4958-1(c)(2).
     section 527. See generally Rev. Rul. 2004-6.
                                                                                198. See § 4958(a)(2); § 53.4958-1(d).
172. See generally I.R.C. §§ 4958(a)(1), (b); Treas. Reg. §§ 53.4958-1(c)(1)-
     (2) , 53.4958-3, 53.4958-6 (2002).                                         199. See JoInT Comm. on TaxaTIon, opTIons To Improve Tax CompLIanCe and
                                                                                     reForm Tax expendITures, JCS-02-05, at 259-260 (Jan. 27, 2005). See
173. See I.R.C. § 501(c)(4); Treas. Reg. § 1.501(c)(4)-1(a)(2) (2002).
                                                                                     also InTernaL revenue servICe, sTaTIsTICs oF InCome dIvIsIon, exCIse Taxes
174. See id.                                                                         reporTed bY CharITIes, prIvaTe FoundaTIons, and spLIT-InTeresT TrusTs on
                                                                                     Form 4720 (showing total number of returns and dollar amounts
175. Compare AARP, supra note 12 (showing revenue from royalties in
                                                                                     for tax on excess benefit transactions available for calendar years
     2009 of $656,975,000), with AARP, supra note 31 (showing revenue
                                                                                     2003 through 2008 reported by foundation managers, office
     from royalties in 2002 of $240,049,000).
                                                                                     directors, trustees, and other individuals), available at http://www.
176. See Letter from Thomas C. Nelson, supra note 18.                                irs.gov/taxstats/charitablestats/article/0,,id=97176,00.html (last
177. See id.                                                                         visited Oct. 29, 2009).

178. See NASCAR.com, Gordon Finds Way to Give Back Through                      200. See James V. Grimaldi, Smithsonian Head’s Expenses ‘Lavish,’
     Sponsor, http://premium.nascar.com/2010/news/opinion/10/27/                     Audit Says, wash. posT, Feb. 25, 2007, available at http://www.
     one-menz-jmenzer-jgordon-aarp-sponsorship/story_single.html                     washingtonpost.com/wp-dyn/content/article/2007/02/24/
     (last visited Oct. 29, 2010).                                                   AR2007022401510.html (last visited Oct. 29, 2009).

179. See id.                                                                    201. See id.

180. See AARP, I.R.S. Form 990, parT I, LIne 1, desCrIpTIon oF organIzaTIon     202. See Kate Andersen, Smithsonian’s New Chief Shares Pay Cuts, Lost
     mIssIon (filed for 2009), http://assets.aarp.org/www.aarp.org_/cs/              Perks with Staff, bLoomberg, Nov. 4, 2008, available at http://www.
     misc/2009_form_990_aarp_foundation.pdf.                                         bloomberg.com/apps/news?pid=newsarchive%sid=a_2K40GPEb
                                                                                     ik%refer=muse (last visited Oct. 29, 2010).
181. See Letter from Thomas C. Nelson, supra note 18.
                                                                                203. See AARP, I.r.s. Form 990, parT vII: CompensaTIon oF oFFICers, dIreCTors,
182. Business and Financial Practices of the AARP: Hearings Before the
                                                                                     TrusTees, keY empLoYees, hIghesT CompensaTed empLoYees, and IndependenT
     Subcomm. on Social Security and Family Policy of the S. Comm. on
                                                                                     ConTraCTors (filed for 2006) (on file with author).
     Finance, 104th Cong. (1995).
                                                                                204. See Stephanie Strom, Lawmakers Seeking Cuts Look at Non-profit
183. See aarp, ConsoLIdaTed FInanCIaL sTaTemenTs: deCember 31, 2000 and
                                                                                     Salaries, n.Y. TImes, July 26, 2010, available at http://www.nytimes.
     1999, at 19 (2001) (on file with author).
                                                                                     com/2010/07/27/us/27non-profit.html?pagewanted=2%_r=1 (last
184. See Hearings, supra note 182.                                                   visited Oct. 29, 2010).
185. See id. at 16 (showing that AARP refused to provide to the office          205. See CharITY navIgaTor, 2010 Ceo CompensaTIon sTudY (Aug. 2010),
     of Senator Alan K. Simpson of the Senate Finance Committee a                    http://www.charitynavigator.org/__asset__/studies/2010_CEO_
     copy of the Closing Agreement between AARP and IRS, which                       Compensation_Study_FinalRev.pdf.
     detailed the terms of the settlement).
                                                                                206. See AARP, I.r.s. Form 990, parT vII: CompensaTIon oF oFFICers, dIreCTors,
                                                                                     TrusTees, keY empLoYees, hIghesT CompensaTed empLoYees, and IndependenT
                                                                                     ConTraCTors (filed for 2008) (on file with author).


                                                                                                                                              March 2011 33
                 Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 39 of 41



207. See CharITY navIgaTor, 2009 Ceo CompensaTIon sTudY (Aug. 2009) (on                (May 7, 2008).
     file with author).
                                                                                  234. See id.
208. Compare id. with AARP, I.r.s. Form 990, parT vII: CompensaTIon oF
                                                                                  235. See Ward L. Thomas & Judith E. Kindell, Affiliations Among Political,
     oFFICers, dIreCTors, TrusTees, keY empLoYees, hIghesT CompensaTed
                                                                                       Lobbying and Educational Organizations, InTernaL revenue servICe
     empLoYees, and IndependenT ConTraCTors (filed for 2009) (on file
                                                                                       exempT organIzaTIons Cpe (ConTInuIng proFessIonaL eduCaTIon) TeChnICaL
     with author).
                                                                                       InsTruCTIon 2000, http://www.irs.gov/pub/irs-tege/eotopics00.pdf.
209. See AARP, I.r.s. Form 990, parT vII: CompensaTIon oF oFFICers, dIreCTors,
                                                                                  236. See AARP.org, supra note 22.
     TrusTees, keY empLoYees, hIghesT CompensaTed empLoYees, and IndependenT
     ConTraCTors (filed for 2007) (on file with author).                          237. See aarp FoundaTIon, 2009 annuaL reporT: TogeTher CreaTIng
                                                                                       opporTunITIes (2010), http://assets.aarp.org/www.aarp.org_/cs/
210. See AARP, supra note 206.
                                                                                       misc/fdn_ar_2009.pdf.
211. See AARP, supra note 208.
                                                                                  238. See id.
212. See CharITY navIgaTor, supra note 207; CharITY navIgaTor, supra note
                                                                                  239. See id.
     205. Note that Charity Navigator measured mean compensation
     in 2007 and median compensation in 2008. See id.                             240. See id.

213. See u.s. Census bureau, InCome, poverTY, and heaLTh InsuranCe Coverage       241. aarp FoundaTIon, I.r.s. Form 990 (filed for 2009) (on file
     In The unITed sTaTes: 2007, at 7 (Aug. 2008), http://www.census.gov/              with author).
     prod/2008pubs/p60-235.pdf.                                                   242. See id.
214. See u.s. Census bureau, InCome, poverTY, and heaLTh InsuranCe Coverage       243. See id.
     In The unITed sTaTes: 2009, at 7 (Sept. 2010), http://www.census.gov/
                                                                                   *   See Pear, supra note 146.
     prod/2010pubs/p60-238.pdf.
                                                                                   ** See Milt Freudenheim, Opponents of Medicare Bill Say AARP Has
215. See id.
                                                                                      Conflicts, n.Y. TImes, Nov. 21, 2003, available at http://www.
216. See AARP, supra note 208.                                                        nytimes.com/2003/11/21/business/opponents-of-medicare-bill-
217. See Vaida, supra note 17, at 43.                                                 say-aarp-has-conflicts.html (last visited Oct. 29, 2010).

218. See AARP, I.r.s. Form 990, sCheduLe J, parT III: suppLemenTaL InFormaTIon,    *** See Grace-Marie Turner, AARP’s Tacit Endorsement of
     at 39-40 (filed for 2009) (on file with author).                                  Medicare Cuts Line its Pockets, but Shortchanges Seniors, L.a. TImes,
                                                                                       Nov. 4, 2009, available at http://discussions.latimes.com/20/
219. See id.
                                                                                       sns-200911050804mctnewsservbc-aarp-con-mct
220. See id.                                                                           1084nov0/10?sort=asc (last visited Oct. 29, 2010).
221. See id.
222. See id.
223. See id.
224. See E-mail from Raymond V. Shepherd III, Esq., Partner, Venable
     LLP, to Republican Professional Staff, Committee on Ways and
     Means (July 13, 2010) (on file with author).
225. See Hotel del Coronado, About the Del, http://www.hoteldel.
     com/About.aspx (last visited Oct. 29, 2010).
226. See Hotel del Coronado, http://www.hoteldel.com/ (search “View
     Room Rates”) (last visited Mar. 8, 2011).
227. See E-mail from Raymond V. Shepherd III, Esq., supra note 224.
228. See paneL on The non-proFIT seCTor, prInCIpLes For good governanCe and
     eThICaL praCTICe a guIde For CharITIes and FoundaTIons (2007), http://
     www.non-profitpanel.org/Report/principles/Principles_Guide.
     pdf.
229. See id.
230. See id.
231. See id.
232. See aarp, supra note 12.
233. See Lobbying Disclosure Act, 2 U.S.C. § 1611 (1995). See also Crs,
     reporT For Congress: LobbYIng reguLaTIons on non-proFIT organIzaTIons

34 Behind The Veil: The AARP America Doesn’t Know
Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 40 of 41




NOTES




                                                                     March 2011 35
Case 1:18-cv-01124-BAH Document 110-7 Filed 09/17/21 Page 41 of 41
